     Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 1 of 125 PageID #:1




          BEFORE THE UNITED STATES DISTRICT COURT
   FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

INSIGHT SECURITIES, INC. a Delaware)
corporation,                       )
                                   )
      Plaintiff                    )
                                   )                    Case No.
      v.                           )
                                   )
AMICORP (BVI) TRUSTEES LTD.,       )
a British Virgin Islands Company,  )
                                   )
      Defendant.                   )

                                     COMPLAINT

        Plaintiff Insight Securities, Inc., by and through its undersigned attorneys,

and, for its Complaint against Defendant Amicorp (BVI) Trustees Ltd., states as

follows:

        1.    Insight Securities, Inc. (“Insight”) is a Delaware corporation with its

principle place of business in Highland Park.

        2.    Defendant Amicorp (BVI) Trustees Ltd. (“Amicorp BVI”) is a company

incorporated under the laws of the British Virgin Islands with its principle place of

business in Tortola, British Virgin Islands that offers certain trust and corporate services

and transacts such business throughout the United States, including within the State of

Illinois.

        3.    At all times relevant hereto Amicorp BVI was the trustee of two offshore

trusts, the Vanguardia Trust and the SBH Assets Trust (“SBH Trust”). The claims

asserted herein arise from the acts and omissions of Amicorp BVI as trustee of the SBH

and Vanguardia Trusts.
     Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 2 of 125 PageID #:1




        4.    Amicorp BVI is wholly owned by Amicorp BVI Limited, a company

incorporated under the laws of the British Virgin Islands with its principle place of

business in Tortola, British Virgin Islands.

        5.    As a result of the acts and omissions of Amicorp BVI, as hereinafter

described below, Insight has already incurred over $100,000 in damages and is at risk of

incurring an additional $20 million in damages.

        6.    This is an action brought to recover the damages in excess of $100,000

already incurred and a declaration that Amicorp BVI is liable to Insight, pursuant to

the Illinois Joint Tortfeasors Act, 740 ILCS, 100/1, et seq., pursuant to 28 U.S.C. §

2201.

        7.    The amount in controversy exceeds $75,000 and there is complete

diversity of citizenship between the parties. Therefore, this Court has jurisdiction

pursuant to 28 U.S.C. §1332.

        8.    The orders for the securities described herein were effected through

Insight’s office in Highland Park, Illinois and the damages to Insight suffered by

Defendant’s actions were (and continue to be) incurred in Highland Park, Illinois.

Therefore, venue is properly before the United States District Court for the Northern

District of Illinois, Eastern District.

                             THE VANGUARDIA TRUST

        9.    Vanguardia Group Inc. (“Vanguardia”) was incorporated in Belize on

January 3, 2001 and on April 21, 2015 was reregistered as an exempt company under

the Cayman Islands Companies Law (As Revised) (the “Cayman Law”). Vanguardia

acted as a holding company for the Note Issuer entities described below.


                                               2
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 3 of 125 PageID #:1




      10.    Until a time when Vanguardia and its assets were transferred to the

Vanguradia Trust in 2016, Juan Carlos Cortes (“J. Cortes”), Roberto Cortes (“R.

Cortes”), Ernesto Weisson (“Weisson”), and Frank Chatburn (“Chatburn”) (collectively

“the Biscayne Individuals”) owned Vanguardia.

      11.    Among other issuers of securities, Vanguardia was the holding company

for the following Note Issuers:

       a. SG Strategic Income Limited (“SG Strategic”) was incorporated on
          March 2, 2010 as an exempt company under the Cayman Law under
          the name SIF Strategic Income Limited. On April 28, 2010 its name
          was changed to its current name. The stated objective of SG
          Strategic was to make and hold investments for the benefit of the
          investors.

       b. GMS Global Market Step Up Note Ltd. (“GMS”) was incorporated
          on 5 October 2011 as an exempt company under the Law. GMS’s
          stated objective was to make and hold investments for the benefit of
          the investors.

       c. Preferred Income Collaterized Interest Ltd. (“PICI”) was
          incorporated on October 28, 2011 as an exempt company under the
          Law. PICI’s stated objective was to make and hold investments for
          the benefit of the investors.

       d. Diversified Real Estate Development Ltd. (“DRED”) was
          incorporated on January 7, 2013 as an exempt limited company
          under the Law under the name ORC Senior Secured Limited. On
          February 17, 2017 its name was changed to its current name.
          DRED’s stated objective was to make and hold investments for the
          benefit of the investors.

DRED, GMS, PICI and SG Strategic are the four note issuer entities which are

collectively referred to as the “Note Issuers”.

      12.    The following securities were issued by the Note Issuers between 2010

and 2017 (hereinafter collectively “the Notes”):




                                            3
       Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 4 of 125 PageID #:1




         a. Preferred Income Collateralized Interest Ltd. Series 1 and 2 (“PICI

              “Notes”);

         b. GMS Global Market Step Up Note Ltd. Series 1, 2, and 3 (“GMS Notes”);

         c. Two series of SBH Diversified Preferred Income Variable Return Notes

              (“SBH Notes”);

         d. ORC Senior Secured Limited Series 1 Step-Up Notes (“ORC Notes”); and

         e. DRED Series 1 Variable Return Notes due 2022 (“DRED NOTES”).

        13.     The Notes could not legally be sold to United States residents but could

legally be sold to non-United States residents who maintained accounts with

brokerage firms located within the United States and who were duly registered with

the Financial Industry Regulatory Authority (“FINRA”) such as Insight, Raymond

James & Associates, Inc. (“RJ”), and Pershing, LLC (“Pershing”). Such properly

registered securities firms could legally execute orders submitted for the accounts of

their non-United States residents for the purchase and sale of the Notes, which they

did.

                               THE SBH ASSET TRUST

        14.     The SBH Trust was, at some time prior to 2015, registered as an exempt

company, under the Cayman Law.

        15.     In 2014, the Biscayne Individuals owned North Pointe Holdings (BVI)

Limited, a British Virgin Island Business entity (“North Pointe”), owns three limited

liability companies, Ocean Reef Group, LLC, Ocean Reef Group II, LLC, and Ocean




                                            4
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 5 of 125 PageID #:1




Reef Group III, LLC that, in turn owned, Cinnamon Cay, LLC, Cinnamon Cay II,

LLC, and Cinnamon Prime, LLC.

      16.      In 2014, the Biscayne Individuals also owned 7940 West Drive LLC, a

Florida limited liability Company.

      17.      Ocean Reef Group, LLC, Ocean Reef Group II, LLC, Ocean Reef Group

III, LLC Cinnamon Cay, LLC, Cinnamon Cay II, LLC, Cinnamon Prime, LLC, and

7940 West Drive LLC owned real estate in Florida that are hereinafter collectively

referred to as “the Florida properties.”

      18.      North Pointe further owned Biscayne Capital Holdings, Limited, a

Bahamian financial services firm (“BCH”), and certain other financial services firms

including:

            a. Biscayne Capital (Bahamas), a Bahamian broker/dealer;

            b. Biscayne Capital (BVI), a British Virgin Islands broker dealer
               that cleared the transactions for its customers through RJ until
               sometime in 2016; and

            c. Biscayne Capital SA (Uruguay), a broker/dealer in Uruguay (“BC
               Uruguay”) that cleared the transactions for its customers through
               Pershing until sometime in 2013.

                    THE S.E.C. INVESTIGATION AND ORDER

      19.      The Biscayne Individuals sold some of the Notes to U.S. Residents

through Biscayne Capital International, a United States registered investment

advisor (“BCI”), which resulted in an investigation commenced in 2012 by the

Securities and Exchange Commission (“S.E.C”) of BCI and the Biscayne Individuals.




                                           5
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 6 of 125 PageID #:1




      20.    While negotiating for what would result in severe sanctions against both

BCI and themselves, the Biscayne Individuals, together with two Argentinian

residents with whom they were working, Fernando Haberer (“Haberer”) and Gustavo

Trujillo (“Trujillo”), devised a scheme that would give the appearance that the

Biscayne Individuals were no longer associated with the Note Issuers, the Notes, and

the Florida properties.

      21.    By September 2014, the Biscayne Individuals and Haberer had selected

the SBH and Vanguardia Trusts as vehicles for this deception and, as discussed

below, were in discussion with Amicorp to use both trusts as the owners of the Notes

Issuers and the Florida Properties for the purpose of the offering memoranda for the

next series of the Notes that they were intending to offer.

      22.    As discussed below, Defendant then worked with the Biscayne

Individuals and Haberer over the next year to assist the Biscayne Individuals in

organizing the Vanguardia and SBH Trust so that the two trusts could be featured

in the offering memoranda for the new series of Notes. The Defendant knew that

prospective investors and brokerage firms that would be executing orders for the

purchase of the new series of the Notes, would be relying on the Defendant to duly

execute its duties as Trustee of the Vanguardia and SBH Trusts in making decisions,

i.e. by investors to purchase the securities and by brokerage firms to accept and

execute orders to purchase the Notes.

      23.    On or about January 29, 2016 North Pointe transferred its assets to

Amicorp BVI to hold on behalf of the SBH Trust, an irrevocable trust.




                                          6
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 7 of 125 PageID #:1




      24.    On March 7, 2016 Vanguardia transferred its assets to Amicorp BVI to

hold on behalf of the Vanguardia Trust, an irrevocable trust.

      25.    However, as J. Cortes has admitted in a motion filed in a Florida State

court action filed by an investor in the Notes (see Exhibit “A” hereto) that even though

the assets of North Point and Vanguardia were supposedly transferred to the

Vanguardia and SBH Trusts, R. Cortes, J. Cortes, and Weisson are the beneficiaries

of the Vanguardia and SBH Trusts. Exhibit A hereto at ¶ 11.

      26.    Meanwhile, Pershing had ceased clearing transactions for the customers

of BC Uruguay in early 2013, when, on information and belief, Pershing became

aware of the S.E.C. investigation. Then, in 2015, RJ informed BC BVI that it was

ceasing clearing operations in South America. This meant that the Biscayne

Individuals need to find another United States broker/dealer to carry its customers’

accounts.

      27.    The Biscayne Individuals, Haberer, and Trujillo, who had formed Total

Advisors, LLC, a Cayman Island registered investment advisor (“Total”), to employ

the brokers previously associated with Biscayne Uruguay so that they could act as

investment advisors introducing accounts to a broker/dealer located in the United

States.

      28.    In April 2016, Insight’s owner, Carlos Legaspy (“Legaspy”), who was

looking to expand the firm’s business footprint in Latin American, was placed in

contact with Haberer, who explained that the Biscyane Individuals, who re

represented had decided to concentrate on real estate development, had decided to




                                           7
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 8 of 125 PageID #:1




“spinoff” the BC BVI business. As Haberer explained to Legaspy, the Biscayne

individuals had transferred the contracts of all of its brokers to Total and that Total

was in the process of being sold to Dario Epstein (“Epstein”) a former member of the

Argentinian equivalent of the S.E.C.

      29.    Haberer explained that all Total’s customers had, or were in the process

of, executing consulting agreements with Total for the purchase and sale of securities

for their accounts. Total, according to Haberer, required the services of a registered

United States broker/dealer for the customers’ accounts.           Total would then

compensate Insight with ten percent (10%) of the fees collected.

      30.    Insight obtained Total’s licenses, its form for consulting agreements, ran

checks on the names of the employees of Total and on April 27, 2016, Insight entered

into an agreement to provide brokerage services.

      31.    On May 27, 2016, the S.E.C. entered a Cease-and-Desist Order in

Administrative Proceeding No. 3-17263 (a copy of which is attached as Exhibit “B”

hereto) that imposed a bar from the industry of three years for J. Cortes, R. Cortes,

and Weisson and a four-year bar on Chatburn and a $78,924 fine with prejudgment

interest of $8,052. BCI was censured, fined $125,000, and order to disgorge $30,024

and prejudgment interest of $3,063.

      32.    Haberer had not disclosed the pendency of the S.E.C. investigation to

Insight and did not inform Insight of the S.E.C. Order, of which Insight became aware

in September 2016. Even when Insight had become aware of the S.E.C. Order, neither

Haber nor any of the Total employees were mentioned in the Order.




                                          8
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 9 of 125 PageID #:1




      33.    In or about June 2016, Haberer informed Legaspy that Epstein had

decided to only purchase the contracts of the advisors who were servicing customers

in Argentina and Uruguay, the two markets with which Epstein said he was familiar.

Therefore, Haberer stated to Legaspy that he and Trujillo were forming Pro Advisors,

LLC, a Cayman Island registered investment Advisor (“Pro”) that would employ the

advisors whose customers resided in the remainder of South America and that they

would find a different buyer

      34.    On July 22, 2019, Insight entered into an agreement to provide

brokerage for Pro’s customers on the same terms as with Total.

      35.    In September 2016, Insight noticed that there was a concentration of, at

one time, $160 million invested in Notes in the accounts of customers introduced to

Insight by Total and Pro that held approximately $750 million in assets.

      36.    Since the Notes were not traded on any exchange, Insight became

concerned over the macro risk presented to the firm by that amount of illiquid

investments on its books. Therefore, Insight prohibited any futures purchases of the

Notes effective January 2, 2017 and instructed Total and Pro to reduce the holdings

in the Notes by either selling positions or transferring part of the customer positions

elsewhere or both.

      37.    The Notes and subsequent notes issued by IACAP Capital Structures

(Ireland) (“IACAP Notes”) were apparently part of a Ponzi scheme perpetrated by the

Biscayne Individuals, Haberer, Trujillo. The restrictions placed by Insight on the

purchase of the Notes and then on purchases of IACAP Notes deprived the Ponzi




                                          9
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 10 of 125 PageID #:1




scheme of new funds and was a material cause of the collapse of the Ponzi scheme.

Beginning in July 2017 the Notes began default and by the end September 2017 all

the Notes were in default. By early 2018 all of the notes were in liquidation and were,

for all practical purposes worthless.

      38.    At the same time, the various Note Issuers filed Chapter 15 proceedings

in the United states Bankruptcy Court for the South District of Florida:

      a. In re North Pointe Holdings (BVI) Ltd. (in Liquidation), Case No. 18-
         24659-AJC;
      b. In re Biscayne Capital (B.V.I.) Ltd. (in Liquidation), Case No. 18-
         24660-AJC;
      c. In re Vanguardia Holdings Ltd. (in Liquidation), Case No. 18-24661-
         AJC;
      d. In re Spyglass Investment Management Ltd. (in Liquidation), Case
         No. 18-24662-AJC;
      e. In re Vanguardia Group Inc. (in Official Liquidation), Case No. 18-
         24663-AJC;
      f. In re Sports Aficionados Ltd (in Official Liquidation), Case No. 18-
         24664-AJC;
      g. In re SG Strategic Income Ltd (in Official Liquidation), Case No. 18-
         24665-AJC;
      h. In re GMS Global Market Step Up Note Ltd (in Official Liquidation),
         Case No. 18-24666-AJC;
      i. In re Diversified Real Estate Development Ltd (in Official
         Liquidation), Case No. 18-24667-AJC;
      j. In re Preferred Income Collateralized Interest Ltd (in Official
         Liquidation), Case No. 18-24668-AJC;
      k. In re Sentinel Investment Fund SPC (in Official Liquidation), Case
         No. 18-24669-AJC; and
      l. In re Biscayne Capital Holdings Limited (in Creditor Voluntary
         Liquidation), Case No. 18-24670-AJC.

All of the above Chapter 15 proceedings have been consolidated for administration

with the case of In re North Pointe Holdings (BVI) Ltd. (in Liquidation), Case No. 18-

24659-AJC, pursuant to Bankruptcy Rule 1015(b).




                                          10
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 11 of 125 PageID #:1




       39.   As a result of the default of the Notes, approximately 155 customers of

one Pro who reside in Ecuador and who had a Pro advisor who has fled Ecuador and

has filed bankruptcy, have initiated two FINRA arbitrations against Insight: George

Maalouf Georges, et al. v. Insight Securities, Inc., FINRA Arb. No. 18-02176 (the

Geroges Arbitration”) and Ada Serena Cordova Armijos, et al. vs. Insight Securities

Inc. and Raymond, James & Associates, Inc., FINRA Arb. No. 18-02834 (“the Amijos

Arbitration”), seeking combined damages of approximately $20 million representing

the claimants’ losses in the Notes.

AMICORP’S NEGLIGENT OR WILFUL BREACH OF ITS FIDUCIARY DUTY
      AS TRUSTEE OF THE VANGUARDIA AND SBH TRUSTS

       40.   As previously stated in September 2014, the Defendant began

discussing with the transfer of assets owned or controlled by the Biscayne Individuals

to the Vanguardia and SBH Trust. On September 16, 2014, Defendant sent a

template of a BVI VISTA Trust. See email string attached as Exhibit “C” hereto at p.

011.

       41.   A BVI VISTA Trust is:

       The BVI VISTA trust is a trust for settlors who wish to retain control
       over the administration management and devolution of underlying
       companies.

Exhibit “D” hereto at p. 1 (emphasis supplied). Importantly:

       The directors or other parties of the underlying company can manage
       the affairs of the company without interference from the trustee.

Id. at pp. 1-2 (emphasis supplied); Virgin Islands Special Trust Act, 2003, Section 3(b)

(“the management of the company may be carried out by its directors without any




                                          11
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 12 of 125 PageID #:1




power of intervention being exercised by the trustee”). Thus, the plan, ab initio, was

to devise a scheme that would give the appearance that would give the appearance

that Biscayne Individuals had divorced themselves from the Note Issuers when, in

fact, they would retain operational control.

      42.    These discussions were between representatives of the Defendant and

J. Cortes, R. Cortes, and Haberer. Specifically, after a meeting on September 19,

2014, the Defendant requested financial statements, organization charts of the

Vanguardia and SBH Trusts and the Note Issuers. See Exhibit C hereto at p. 001.

      43.    By February 2016, the Vanguardia and SBH Trust had been fully

formed and North Pointe had already transferred its assets to Amicorp BVI to hold

on behalf of the SBH Trust, an irrevocable trust on January 29, 2016. And, Defendant

was negotiating with Haberer and the Biscayne Individuals to meet in Miami, Florida

to “to discuss the modus operandi of the ongoing distributions / accounting and

administration purposes” of the two trusts. See Exhibit “E” hereto at p.1. Thereafter,

Trevor Burke , in his capacity as a director of Defendant attended a meeting in Miami,

Florida attended a meeting with one of more of the Biscayne Individuals concerning

the administration of the Vanguardia and SBH Trusts.

      44.    Indeed, Defendant Amicorp BVI was seeking, inter alia, to take an

ownership interest in “Biscayne”, issue bonds, transferring the “Biscayne” financial

consultants to an Amicorp “structure”, work on new notes issues from a platform in

Ireland (i.e. IACAP), and establishing an “Amicorp Bank & Trust partnership” with

the entites controlled by the Biscayne Individuals. See Id.




                                          12
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 13 of 125 PageID #:1




      45.   As previously stated, on March 7, 2019, Vanguardia transferred its

assets to Amicorp BVI to hold on behalf of the Vanguardia Trust.

      46.   As discussed, supra, on May 27, 2016 the S.E.C. entered the Cease-and-

Desist Order attached as Exhibit B hereto. As part of its due diligence, Defendant

Amicorp BVI was, on information and belief, aware of the S.E.C. investigation and of

the Cease-and Desist Order when its was issued or shortly thereafter.

      47.   Defendant Amicorp BVI knew that the Biscayne Individuals, Haberer,

and Trujillo were, preparing or causing to be prepared, private placement

memorandum to be used in the solicitation of new issues of the Notes by the Note

Issuers now owned by the Vanguardia Trust to finance the development of real estate

owned by the SBH Trust.

      48.   In addition to the industry bar imposed on the Biscayne Individuals in

the Cease-and-Desist Order, the Order described various conflicts of interest and

failures by the Biscayne Individuals to make required disclosures (Exhibit B at ¶¶

35-436, which are incorporated by reference herein and that J. Cortes and R. Cortes

made material misrepresentations on BCI’s Form ADV. Id. at ¶ 6.

      49.   Defendant Amicorp BVI was aware of the offering memoranda for the

series of Notes that would be disseminated once the Defendant formerly accepted its

role as Trustee of the Vanguardia and SBH Trusts. On information and belief, agents

of the Defendant reviewed each of those offering memorandum.

      50.   The fact that individuals sanctioned by the S.E.C. for conflicts of interest

involving the Note Issuers and for misrepresenting the Form ADV of a registered




                                         13
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 14 of 125 PageID #:1




investment advisor, BCI, would, pursuant to the VISTA BVI trusts, i.e. Vanguardia

Trust and SBH Trust ,retain operational control of the Note Issuers and the Florida

Properties, thereby determining how the funds raised by the Notes would be spent,

was a material fact that required disclosure in the private placement memoranda for

the notes.

      51.    However, none of the private placement memoranda for the Notes made

any disclosure, whatsoever, regarding the fact related in ¶ 50 of this Complaint.

      52.    Instead, the private placement memorandum for the Series 3 of the

DRED Notes stated at p. 6 that:

      On January 29, 2016 South Bay assigned most of its assets and holdings
      to North Pointe Holdings (BVI) Ltd. (“North Pointe”) and to Amicorp
      (BVI) Trustees Ltd. to hold on behalf of the SBH Asset Trust, a BVI
      irrevocable trust.
                                        ....
      Each of the Properties is owned by a special purpose entity, which, in
      turn, was wholly-owned by South Bay. Currently, the Properties owned
      by special purpose entities are wholly owned by North Pointe on behalf
      of the SBH Asset Trust.

Emphasis supplied. The private placement memorandum further stated that:

      On March 7, 2016 Vanguardia Group Inc., the sole owner of the Issuer
      was contributed to Vanguardia Holdings Ltd. and to Amicorp (BVI)
      Trustees Ltd. to hold on behalf of the Vanguardia Trust, a BVI
      irrevocable trust.

Id. at p. 7 (emphasis supplied). And, without offering any explanation and since the

Biscayne individuals retained control over both the Note Issuers and the Florida

Properties, the mortgages securing on Florida Properties the Note Issuers were, on

information and belief, unrecorded, and that the same properties were securing

previous series of the Notes, that:



                                         14
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 15 of 125 PageID #:1




      The Trust Structure enhances the collateral position of the investors and
      allows for the continued development and maximization of the value of
      the Trust Fund Assets.

Id. (emphasis supplied).

      53.    The offering memoranda for GMS Series 2 and 3 Notes, PICI Series 2

Notes, and both series of the SBH Notes made the same representations as those

contained in ¶ 52, above, and failed to make the disclosures discussed in ¶ 50, above.

      54.    The failure to disclose the facts set forth in ¶ 50, above, and the purpose

of the statements in the private placement memoranda in ¶ 52, above, was to give

investors and broker/dealers who were investigating the suitability of orders played

for the Notes on the secondary market by their customers that the irrevocable trust

had placed the assets underlying the Notes and the operations of the Note Issuers

beyond the control of the Biscayne Individuals. Defendant Amicorp BVI had a duty

as Trustee of the Vanguardia and SBH Trusts to correct these material omissions

and misstatements in the private placement memoranda.

      55.    An additional portion of the S.E.C. Cease-and-Desist Order placed

additional responsibilities on Amicorp BVI as Trustee of the Vanguardia and SBH

Trusts.

            25. Between approximately 2007 and late 2009, Weisson and
      Roberto Cortes, the co-owners of South Bay, spent significant time and
      resources drafting development plans, seeking permits, and making
      preparations to develop 17 contiguous lots of the 29 total Resort Lots as
      a single project. One plan involved developing fractional ownership
      units. Another plan involved developing a luxury retirement
      community. However, the single project development plans ultimately
      did not move forward for various reasons. Consequently, in 2010, South
      Bay began drafting new development plans to build single family homes
      on the lots over a six-year period, with rental income starting in late



                                          15
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 16 of 125 PageID #:1




      2012 and home sales starting in 2013 and continuing through 2016. The
      development delays stretched into the heart of the financial crisis,
      leaving South Bay with little revenue and increasing carrying costs.7
             26. As later reported in its audited financials, throughout the
      Relevant Period, South Bay failed to generate enough revenue or
      operating cash flows to pay off maturing debt, sustain its operations or
      fund its development plans without obtaining additional financing.
      Audits completed subsequent to the Relevant Period showed that South
      Bay had significant net negative cash flow from operations in 2010, 2011
      and 2012. During this period, its annual interest costs rose to
      approximately $12.6 million in 2010, $10.7 million in 2011, and $11.5
      million in 2012.8 South Bay was also required to renegotiate certain past
      due financial obligations prior to and during the Relevant Period.9

             7Incontrast to the six-year single family home development plan
      for the Resort lots, South Bay had previously expected all of the homes
      in the luxury retirement community project to be sold in advance of
      construction with construction financed by the individuals who
      purchased the homes and to lake 12 to 15 months to complete.
             8This includes interest incurred and charged to operations as well

      as interest incurred and capitalized.
             9The largest past-due obligations concerned loans made by

      Sentinel to South Bay between 2007 and 2010. The past-due obligations,
      which exceeded $41 million by September 2010, were renegotiated on
      several occasions, each time with Roberto Cortes acting on behalf of
      Spyglass and Sentinel, and Weisson acting on behalf of South Bay.

Exhibit C hereto at ¶¶ 25 and 26.

      56.    As Trustee of the Vanguardia and SBH Trusts, Defendant Amicorp BVI

had the obligation to determine whether the Note Issuers had the ability to meet the

obligations imposed by both the existing notes that had been issued and by the new

Notes being issued.

      57.    Amicorp BVI, on information and belief did not review the financial

books and records of the Note Issuers nor the existing mortgages on the Florida

Properties prior to the issuance of the Notes.




                                          16
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 17 of 125 PageID #:1




         58.   Defendant BVI’s silence as to whether the Note Issuers had the ability

to fulfill the additional financial obligations imposed by the Notes or whether

Defendant Amicorp BVI had even conducted such a review was a material omission

that conveyed to the purchasers and the broker/dealers who reviewed the private

placement memoranda that the Trustee of the Vanguardia and SBH reasonably

believed that the Note Issuers could meet the financial obligations imposed by the

Notes.

         59.   On August 24, 2017, Defendant Amicorp BVI sent another email to J.

Cortes, one of the Biscayne Individuals:

         Subject: RE: SBH Trust and Vanguardia Trust
                               ....
         Importance: High

         Dear Sirs,

         You will recall that one of the conditions of our acceptance of trusteeship
         of the Trusts was based on an agreement that we will receive interim
         statements and other pertinent financial information on the assets and
         investments held by the underlying entities owned by the Trusts. This
         information would have allowed us to have an informed view of the
         transactions occurring at the company level given the complex nature of
         the structure.

         As you many recall the Trusts are Vista Trusts and as such the trustee
         does not get involved with the day to day management of the business
         operations of the ULEs. Specifically, 'The Trustee shall not bound or
         required to interfere in the management or conduct of the
         affairs or business of any company in which the Trust Fund may
         be invested (and whether or not the Trustee has the control of
         such company). And so long as no Trustee has notice of willful
         negligence, willful default or fraud or dishonesty on the part of
         the directors having the management of such company, it may
         leave the same wholly to such directors ... )




                                             17
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 18 of 125 PageID #:1




      We also accepted trusteeship of the Trusts on the condition that at all
      times that we would be kept fully informed of all investments,
      activities and transactions in order to be in a position to determine at
      any point whether the assets were enough to cover liabilities. This is very
      important for us since we do have a fiduciary duty to the beneficiaries of
      the Trusts to ensure that the ULEs are in a sound financial position to
      be able to provide distributions to the beneficiaries if and when called
      upon to do so. It is clear that based on the CS that the assets cannot cover
      the liabilities and our obligations to the beneficiaries are a grave concern
      for us.

      Since the conditions of our trusteeship have been clearly breached, we
      need to understand what immediate plans are in motion to rectify the
      financial status of the Trust and ULE. In addition, we need to receive
      supporting documentation for all transactions which occurred at the
      ULE level so that we can have the statements audited by one of the Big
      Four Accounting Firms if necessary.

      Lastly, but not least we remind you of your current indebtedness to us
      for our invoices for our services.

      We ask that you treat this email as urgent and look forward to hearing
      from you without delay before accessing what steps we should take in
      this matter.

Bold in original (emphasis supplied).

      60.    Thus, over nineteen months after the North Pointe assets were

transferred to the SBH Trusts and seventeen months after the Vanguardia assets

were transferred to the Vanguardia Trusts, Defendant Amicorp BVI had made no

attempt to determine whether the Note Issuers were capable of meeting the financial

obligations of the Notes. Indeed, in complete derogation of its admitted fiduciary duty,

Defendant Amicorp BVI had not even acquired the documents that would enable it

to conduct such an analysis.




                                          18
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 19 of 125 PageID #:1




      61.    Nor, did Defendant Amicorp BVI disclose that it was still relying on the

Biscayne Individuals for information and that the Biscayne Individuals were

conducting the affairs of the Note Issuers.

      62.    On October 17, 2017, after the Notes had defaulted, Defendant Amicorp

BVI sent the following email to J. Cortes, one of the Biscayne Individuals:

      Subject: RE: SBH Trust and Vanguardia Trust
                       ....
      Importance: High

      Dear Mr. Cortes,

      We refer to our previous correspondence in this matter You will recall
      that we had previously expressed our concerns about the negative
      position of the assets to liabilities and the breach of the terms by which
      we accepted the trusteeship of the SBH Trust.

      You will also recall that we had requested you to provide us with an
      action plan on how the position of the financial statements will be
      rectified. We have not received a reply from you on any of these matters
      on which we have expressed our concerns nor have we received payment
      of the outstanding trustee fees.

      Based on the foregoing we think that is appropriate to prepare a Deed
      of Resignation of Trustee which will appoint you as trustee of the trust
      and whereby you assume the fiduciary responsibilities to the
      beneficiaries.

      We cannot continue to represent this structure given your uncooperation
      to date.

      We urge you provide us with a convenient time to speak this week, in a
      conference call, as we have repeatedly reached out by phone without
      success.

Bold in original (emphasis supplied).




                                          19
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 20 of 125 PageID #:1




      63.    At no time did Defendant Amicorp BVI cause the offering memoranda

for any of the offering memoranda to be corrected to reflect the concerns expressed in

the October 17, 2017 email to J. Cortes.

      64.    Had Defendant Amicorp duly executed its fiduciary duty to make full

disclosure that the Biscayne Individuals were still in charge of the operation of the

Note Issuers and the Florida Properties and had Defendant Amicorp properly and

timely reviewed the financial statements of the Note Issuers owned by the

Vanguardia Trusts as well as the mortgages on the Florida Properties and the real

estate development companies owned by the SBH Trust, Insight would never have

processed a single order for the purchase or sale of the Notes or of the sale of the

earlier notes issued by the Note Issuers.

                                      COUNT I
                                    (Negligence)

      65.    Plaintiff realleges Paragraphs 1 through 64, above, as Paragraph 65 of

this, Count I, as though fully set forth herein.

      66.    At all times relevant hereto, FINRA imposed an obligations on

broker/dealers such as Insight to perform reasonable diligence to understand the

nature of the recommended security or investment strategy involving a security or

securities, as well as the potential risks and rewards, and (2) determine whether the

recommendation is suitable for at least some investors based on that understanding.

FINRA Rule 2111.05(a).

      67.    For that reason, the Note Issuers made the offering memoranda for the

Notes available on Bloomberg.



                                            20
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 21 of 125 PageID #:1




       68.    Defendant Amicorp BVI had a duty of care to perform its duties as

Trustee of the Vanguardia and SBH Trusts so that potential investors could

determine if the Notes were suitable for their investment portfolio and for

broker/dealers such as insight to perform the general suitability determination that

the Notes were suitable for at least some investors.

       69.    Defendant Amicorp BVI breach the duty of care owed Insight by failing

to obtain the financial records and perform the analysis of those records to determine

whether the Note Issuers could fulfill the financial obligations of the Notes.

       70.    As a direct and proximate result of the Defendant Amicorp BVI’s breach

of its aforesaid duty to Insight, Plaintiff has suffered damages in excess of $1 million.

       WHEREFORE, Plaintiff prays that judgement be enter against Defendant and

for Plaintiff for at least $1 million in compensatory damages and all taxable costs.

                                    COUNT II
                       (Gross Negligence/Reckless Conduct)

       71.    Plaintiff realleges Paragraphs 1 through 64 and 66 through 70, above,

as Paragraph 71 of this, Count II, as though fully set forth herein.

       72.    By not having obtained the necessary financial records of the Note

Issuers and reviewing the unrecorded mortgages on the Florida Properties securing

the Notes for almost a year-and-a-half after the assets were transferred to the

Vanguardia and SBH Trusts and after the Notes had begun defaulting, the conduct

of Defendant Amicorp BVI so departed from the applicable standard of care that it

exhibited such gross negligence or recklessness so as to indicate a wanton disregard

of the rights of others.



                                           21
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 22 of 125 PageID #:1




         WHEREFORE, Plaintiff prays that judgement be enter against Defendant and

for Plaintiff for at least $1 million in compensatory damages, at least $3 million in

punitive damages, and all taxable costs.

                                      COUNT III
                                       (Fraud)

         73.   Plaintiff realleges Paragraphs 1 through 64, above, as Paragraph 73 of

this, Count III, as though fully set forth herein.

         74.   As herein previously alleged, Amicorp knowingly permitted the Note

Issuers to disseminate offering memoranda for the Notes that touted the fact that the

assets previously owned by North Pointe and Vanguardia that had been owned and

controlled by the Biscayne Individuals had been placed in irrevocable trusts so that

potential investors, investment advisors, and broker/dealers would believe that the

assets had been placed beyond the control of the Biscayne Individuals who had been

barred from the securities industry by the S.E.C.

         75.   The Defendant permitted the Note Issuers, through the private

placement memorandum of which Defendant was, on information and belief, aware

were being disseminated, to mislead the potential investors, investment advisors, and

broker/dealers by touting the fact that the north Pointe and Vanguardia assets owned

and/or controlled by the Biscayne Individuals had been placed in irrevocable trusts

but by failing to disclosed the nature of the trusts permitted the settlors of the trusts

(the Biscayne Individuals) to maintain control over the Note Issuers, the Florida

Properties, the associated real estate developer companies, and financial services

firms.



                                           22
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 23 of 125 PageID #:1




      76.    The Defendant likewise concealed the material fact that, prior to the

dissemination of the aforesaid private placement memoranda for the Notes, that it

had not obtained and reviewed the financial records necessary to determine that the

Note Issuers had the ability to meet the financial requirement imposed by the Notes.

      77.    The Defendant intended that potential investors, investment advisors,

and broker/dealers would rely on this intentional omission of material facts and,

specifically, that broker/dealers such as Insight would rely on the materially defective

private placement memoranda for the Notes in determine the general suitability of

those securities.

      78.     Insight reasonably relied on the aforesaid material omissions of

material fact and did so to its detriment, incurring as a direct and proximate result

of such reasonable reliance $1 million in damages.

      79.    WHEREFORE, Plaintiff prays that judgement be enter against

Defendant and for Plaintiff for at least $1 million in compensatory damages, at least

$3 million in punitive damages, and all taxable costs.

                                    COUNT IV
                                (Declaratory Relief)

      80.    Plaintiff realleges Paragraphs 1 through 64, above, as Paragraph 80 of

this, Count IV, as though fully set forth herein.

      81.    The claimants in both the Georges and Amijos Arbitrations have

alleged, inter alia, that Insight was negligence in executing orders for the purchase

of the Notes for their accounts in that Insight was negligent in not knowing the

information concerning the inability of the Note Issuers to honor their obligations



                                          23
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 24 of 125 PageID #:1




under the Notes. The total damages being sought in the Georges and Amijos

arbitrations exceeds $20 million.

      82.    The Illinois Joint Tortfeasors Act, 740 ILCS 1, et seq., provides that:

      Sec. 2. Right of Contribution. (a) Except as otherwise provided in this
      Act, where 2 or more persons are subject to liability in tort arising out
      of the same injury to person or property, or the same wrongful death,
      there is a right of contribution among them, even though judgment has
      not been entered against any or all of them.

Section 3 of the Illinois Joint Tortfeasors Act states

      Sec. 3. Amount of Contribution. The pro rata share of each tortfeasor shall be
      determined in accordance with his relative culpability. However, no person
      shall be required to contribute to one seeking contribution an amount greater
      than his pro rata share unless the obligation of one or more of the joint
      tortfeasors is uncollectable. In that event, the remaining tortfeasors shall
      share the unpaid portions of the uncollectable obligation in accordance with
      their pro rata liability.

      83.    Since Defendant is not a FINRA registrant, FINRA lacks jurisdiction for

the arbitrators to make any binding determination of relative culpability.

      84.    Defendant has denied all culpability for the losses suffered by the

Plaintiffs’ customers who purchased the Notes.

      85.    Therefore, an actual case or controversy exist between the Plaintiff

Defendant over how much an award in the Georges and Amijos Arbitrations against

Insight is Defendant liable to Insight, if any, pursuant to 740 ILCS 100/3.




                                           24
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 25 of 125 PageID #:1




      WHEREFORE, Plaintiff prays that this Court declare the relative culpability

of Defendant for any losses suffered by the claimants in the Georges and Amijos

Arbitrations.

September 24, 2019                                 Respectfully Submitted


                                                   One of Plaintiff’s’ attorneys

Nicholas P. Iavarone
The Iavarone Firm, P.C.
33 North LaSalle, Suite 1400
Chicago, IL 60602
(312) 63 7-9466
(800) 417-0580 (fax)
niavarone@iavaronefirm.com

Laurence M. Landsman
The Landsman Law Firm
33 North LaSalle, Suite 1400
Chicago, IL 60602
312) 251-1144
(312) 251-1147 (fax)
larry@landsmanfirm.com




                                        25
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 26 of 125 PageID #:1




      Exhibit “A”
             Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 27 of 125 PageID #:1
Filing# 83591102 E-Filed 01/18/2019 02:59:38 PM


                                                          IN THE CIRCUIT COURT OF THE
                                                          ELEVENTH JUDICIAL CIRCUIT IN AND
                                                          FOR MIAMI-DADE COUNTY, FLORIDA

                                                           COMPLEX LITIGATION DIVISION

                                                           CASE NO. 2018-CA-035014-CA-Ol

        DIEGO ROMAY, et al.,                              )
                                                          )
                Plaintiffs,                               )
                                                          )
        V.                                                )
                                                          )
        SOUTH BAY HOLDINGS, LLC, et al.,                  )
                                                          )
                  Defendants.
                                                          I
        -----------------
                                               MOTION TO STAY

                Defendant Juan Carlos Cortes ("Mr. Cortes"), hereby moves to stay 1 the instant action,

        pending resolution of the foreign liquidation proceedings and the Chapter 15 bankruptcy

        proceedings presently pending in the United States Bankruptcy Court for the Southern District of

        Florida, stating:

                                                  INTRODUCTION

                This case stems from an alleged $300 million Ponzi scheme. According to the Complaint,

        the defendants defrauded an untold number of investors, including Plaintiffs, of hundreds of

        millions of dollars. However, the same alleged scheme is already the subject of liquidation

        proceedings in the Cayman Islands, the British Virgin Islands, and Bermuda. The liquidators in

        those proceedings have filed a petition, pursuant to Chapter 15 of the United States Bankruptcy



        1
          By filing this motion to stay, Mr. Cortes does not waive any of his defenses, all of which are
        expressly preserved. If the Court does not grant a stay, Mr. Cortes moves this Court to provide a
        deadline of twenty (20) days from the date of the order denying the motion for Mr. Cortes to
        respond to the Complaint. Mr. Cortes also reserves the right to join in any defenses raised in filings
        by other defendants.
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 28 of 125 PageID #:1

                                                                 CASE NO. 2018-035014-CA-Ol


Code, in the United States Bankruptcy Court for the Southern District of Florida, asking the

Bankruptcy Court to recognize the foreign proceedings.       On January 11, 2019, the Bankruptcy

Court entered an Order officially recognizing the foreign proceedings. The Liquidators have been

appointed to trace, recover, and secure the assets that might be available to repay the alleged

victims and to distribute those assets in an equitable manner.    By filing this lawsuit, Plaintiffs are

attempting to cut to the front of the line and improperly take a disproportionate share of the assets,

to the detriment of other alleged victims. They should not be allowed to do so.

                         RELATIONSHIPS BETWEEN RELEVANT ENTITIES

        1.     Sometime before 2004, Defendants Roberto Cortes ("R. Cortes") and Ernesto

W eisson ("Wession") created Vanguardia Group, Inc ("Vanguardia Goup").

       2.      In or about 2004, Defendants R. Cortes and Weisson created Defendant South Bay

Holding, LLC ("South Bay").

       3.      In or about 2006, Defendants R. Cortes and W eisson gifted to Mr. Cortes a 10%

interest in Vanguardia Group. At the time, Vanguardia Group did not have assets. However,

between 2007 and 2013, Vanguardia Group became 100% owner of 5 special purpose vehicles

domiciled in the Cayman Islands: Sentinel Investment Fund SPC, GMS Global Market Step Up

Note, Ltd., SG Strategic Income, Ltd., Preferred Income Collateralized             Interest, Ltd, and

Diversified Real Estate Development, Ltd. (collectively, the "SPVs").

       4.      In or about 2007, Defendants R. Cortes, Weisson, and Mr. Cortes created Defendant

Biscayne Group Holdings, LLC ("Biscayne Group").            South Bay was the majority owner of

Biscayne Group. Defendant Weisson and Mr. Cortes were minority owners.

       5.      In 2012, Biscayne Group transferred all of its assets to Biscayne Capital Holdings,

Ltd. ("Biscayne Capital"). South Bay was also majority owner of Biscayne Capital.




                                                  2
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 29 of 125 PageID #:1

                                                             CASE NO. 2018-035014-CA-Ol


       6.       In or about 2015, South Bay and Biscayne Capital hired Defendant Amicorp (BVI)

Trustees, Ltd. ("Amicorp") to create and serve as trustees for two BVI trusts, the SBH Asset Trust

and the Vanguardia Trust.

       7.       In or about 2016, Defendant Amicorp created North Pointe Holdings (BVI), Ltd.

("North Pointe"), as the owner of the assets of the SBH Asset Trust. South Bay then transferred

all of its assets to North Pointe. South Bay's assets consisted of real estate holdings and the

majority interest of Biscayne Capital. Defendant Ami corp presently owns 100% of the interest in

North Pointe.

       8.       Also in or about 2016, Defendant Amicorp created Vanguardia Holdings, Ltd

("Vanguardia Holdings"), as the owner of the assets of the Vanguardia Trust. Vanguardia Group

then transferred all of its shares to Vanguardia Holdings. As a result, Vanguardia Holdings became

the owner ofVanguardia Group, as well as all of Vanguardia Group's assets, which consisted of

the SPVs. Defendant Ami corp presently owns 100% of the shares of Vanguardia Holdings.

       9.       The assets of North Pointe are exclusively those transferred to it from South Bay.

Vanguardia Group is the sole asset of Vanguardia Holdings.

       10.      The assets of North Pointe consist solely of assets transferred to it by South Bay.

The assets of Vanguardia Holdings, consist solely of shares transferred to it by Vanguardia Group

(owner of the SPV s). The assets of South Bay and Vanguardia Group, in turn, belonged to

Defendants South Bay, Biscayne Group, R. Cortes, W eisson, and Mr. Cortes.

       11.      R. Cortes, Weisson, and Mr. Cortes are also beneficiaries of the SBH Asset Trust

and the Vanguardia Trust.




                                                 3
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 30 of 125 PageID #:1

                                                             CASE NO. 2018-035014-CA-Ol


                            RELEVANTPROCEDURALBACKGROUND

       12.     On or about August 31, 2018, Defendant Amicorp placed North Pointe and

Vanguardia Holdings into voluntary liquidation. Michael Pearson and Stephen Briscoe of Fund

Fiduciary Partners (the "Liquidators") were appointed the liquidators.

       13.     On or about October 5, 2018, the Liquidators commenced liquidation proceedings

of the SPV s in the Cayman Islands.

       14.     Although the exact commencement date is unclear, Biscayne Holdings is also

presently subject to liquidation proceedings in Bermuda. (The entities presently in liquidation,

North Pointe and Vanguardia Holdings in the BVI, the SPVs in the Cayman Islands, and Biscayne

Capital in Bermuda shall collectively be referred to as the "Debtors.").

       15.     On or about November 26, 2018, the Liquidators filed a petition, pursuant to

Chapter 15 of the United States Bankruptcy Code, asking the Bankruptcy Court for the Southern

District of Florida, to recognize the foreign proceedings.     (Copies of the petition and related

verified motion are attached as composite "Exhibit A")

       16.     The Liquidators allege that Chapter 15 protection is necessary because:

       the Debtors were under common control and controlled/or the common benefit of
       the Principals. The Debtors collectively raised a significant amount of money from
       third party creditors, which was intended to be deployed for the purpose of real
       estate and related investments, both inside and outside the United States. However,
       much of the money that was raised has been dissipated and, currently, the creditors
       of each of the Debtors stand to suffer a near total loss of their invested capital.

Ver. Mot. Pet. for Ch. 15 Rec.,   Jr41 (emphasis   added).

       17.     The Liquidators define the term "Principals" to include the defendants here, R.

Cortes, Weisson, and Mr. Cortes. Id. at Jr5.

       18.     Among other things, the Liquidators request an injunction:




                                                   4
       Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 31 of 125 PageID #:1

                                                                  CASE NO. 2018-035014-CA-Ol


         prohibiting all persons and ent1t1es, other than the Petitioners and their
         representatives, attorneys, and agents, from: (i) commencing or continuing an
         action or proceeding concerning any of the Debtors' assets, rights, obligations, or
         liabilities; (ii) executing against any of the Debtors' assets; (iii) taking or continuing
         any act to create, perfect, or enforce a lien or other security interest, setoff, or other
         claim against the Debtors or their property; (iv) transferring, relinquishing, or
         disposing of any property of the Debtors to any person or entity other than the
         Petitioners; or (v) declaring or considering the commencement of the Foreign
         Proceeding or the Debtors' chapter 15 case a default under any agreement, contract,
         or arrangement ....

Id. at Jr49( c).

         19.       On January 19, 2019, the Bankruptcy Court entered an Order, recognizing

the foreign proceedings and granting the relief sought by the Liquidators. (A copy of the

Order is attached as "Exhibit B.")

         20.       The Bankruptcy Court further held that the Liquidators are entitled to the

relief provided in 11 U.S.C. §§ 1520(a) and 152l(a) and any further relief warranted by

principles of comity. Order, Jrlr
                                J-L.


                                    MEMORANDUM OF LAW

  I.     The Court should stay the action under 11 U.S.C. § 1521(a).

         11 U.S.C. § 1520 provides for certain automatic relief upon recognition of a foreign main

proceeding, like the one here, including an automatic stay and the power to prevent transfers of

the debtor's property. 11 U.S.C. § 1520(a)(l) ("Upon recognition of a foreign proceeding that is

a foreign main proceeding sections 361 and 362 apply with respect to the debtor and the property

of the debtor that is within the territorial jurisdiction of the United States .... "). A bankruptcy

court is also empowered under 11 U.S.C. § 152l(a) to "grant any appropriate relief' necessary to

"effectuate the purpose of this chapter and to protect the assets of the debtor or the interests of the

creditors"     11 U.S.C. 152l(a) ("Upon recognition of a foreign proceeding, whether main or




                                                     5
       Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 32 of 125 PageID #:1

                                                               CASE NO. 2018-035014-CA-Ol


nonmain, where necessary to effectuate the purpose of this chapter and to protect the assets of the

debtor or the interests of the creditors, the court may, at the request of the foreign representative,

grant any appropriate relief, including staying the commencement or continuation of an individual

action or proceeding concerning the debtor's assets, rights, obligations or liabilities to the extent

they have not been stayed under section 1520(a); staying execution against the debtor's assets to

the extent it has not been stayed under section 1520(a) .... ").

         Although Plaintiffs have carefully attempted to plead around the automatic stay by not

naming the bankruptcy Debtors themselves, the assets that Plaintiffs will ultimately seek to execute

upon if they obtain a judgment are precisely the assets of the Debtors. For example, a judgment

against Defendant South Bay will inevitably lead to execution proceedings against the assets of

Debtor SBH Asset Trust and, in tum, against Debtor North Pointe. Similarly, a judgment against

Defendants R. Cortes, W eisson, or Mr. Cortes will inevitably lead to execution proceedings against

the assets of the Debtor Vanguardia Trust and, in tum, Debtor Vanguardia Holdings and the Debtor

SPVs. Plaintiffs here should not be allowed to cut the line. Accordingly, the automatic stay

provision of Section 1520 should apply, and this case should be stayed. Alternatively, the case

should be stayed under the much more flexible Section 1521, which authorizes any relief that

works to serve the interests of the Chapter 15 proceedings.

 II.     These proceedings should be stayed under principles of international comity.

         "Comity principles dictate that an action should be stayed, and a trial court departs

from the essential requirements of law by failing to grant such a stay, when the first-filed

lawsuit involves substantially similar parties and substantially similar claims." Pilevsky v.

Morgans Hotel Group, Mgmt., LLC, 961 So. 2d 1032, 1035 (Fla. 3d DCA 2007). Put

differently, "[a]lthough a trial court has broad discretion to order or refuse a stay of an




                                                   6
       Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 33 of 125 PageID #:1

                                                                CASE NO. 2018-035014-CA-Ol


action pending before it, it is nonetheless an abuse of discretion to refuse to stay a

subsequently filed state court action in favor of a previously filed state action which

involves the same parties and the same or substantially similar issues." Id. at 1034-35. In

addition, "Florida law is clear that, the causes of action do not have to be identical to require

a stay of the second-filed action. Id. at 1035. Rather, "[i]t is sufficient that the two actions

involve a single set of facts and that resolution of the one case will resolve many of the

issues involved in the subsequently filed case." Id.

         Here, the Liquidators commenced liquidation proceedings of North Pointe and

Vanguardia Holdings on August 31, 2018.            The Liquidators commenced liquidation

proceedings of the SPVs on October 5, 2018. Plaintiffs did not file their Complaint until

October 24, 2018. The allegations made by Plaintiffs in the Complaint are among the many

issues that the Liquidators are investigating in the earlier-filed foreign proceedings. While

the cases are not identical, the disposition of the earlier-filed foreign proceedings will

resolve many of the issues raised by Plaintiffs here. Accordingly, principles of comity

require a stay. Id. at 1036 (holding trial court abused its discretion in denying motion to

stay where, as here, resolution of earlier-filed proceedings would resolve many of the issues

raised in the later-filed case).

III.     The Court should stay the action under its inherent authority.

         The Court has broad inherent discretion to stay proceedings. REWJB Gas Invs. v. Land O'

Sun Realty, Ltd, 643 So. 2d 1107, 1108 (Fla. 4th DCA 1994) ("The granting of a stay of

proceedings by a trial court, pending the outcome of an action in another court, is in the broad

discretion of the trial court."); Onett v. Ahola, 780 So. 2d 979, 980 (Fla. 5th DCA 2001) (holding




                                                    7
    Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 34 of 125 PageID #:1

                                                               CASE NO. 2018-035014-CA-Ol


that the decision to stay a case is left to the discretion of the court and will only be disturbed upon

a showing of an abuse of discretion).

       Here, counsel for the Liquidators        has indicated that the Liquidators      are presently

considering whether to intervene in this case and/or whether to remove this action to the

bankruptcy proceeding.    Among other things, it would result in a waste of judicial resources and

the parties' time and money to embark on document discovery, depositions, and motion practice

only for the Liquidators to intervene in this case or remove the case to the bankruptcy proceedings.

Accordingly, at a minimum, the Court should exercise its broad discretion and temporarily stay

the case until the Liquidators intervene and/or remove the case or the time do so has lapsed.

       WHEREFORE, Mr. Cortes respectfully requests that the Court enter an Order staying this

case, pending resolution of the foreign/bankruptcy proceedings.

                                                       Respectfully submitted,

                                                       THE LA w OFFICES OF ALEXANDER F. Fox,
                                                       P.A.
                                                       201 ALHAMBRACIRCLE,SUITE1200
                                                       CORALGABLES,FLORIDA33134
                                                       TEL. (305) 224-1003

                                                       BY: /s/ Alexander F. Fox
                                                               ALEXANDER  F. Fox
                                                               FLORIDABAR No. 167886
                                                               ALEXFOX@ALEXANDERFOXLAW.COM

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

electronic mail through the Florida Courts E-Filing Portal, this 18th day of January, 2019, to all

counsel of record.



                                               Isl Alexander F. Fox
                                                   ALEXANDER   Fox


                                                   8
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 35 of 125 PageID #:1




                   EXHIBIT                       A
                     Case: 1:19-cv-06343 Document #:
                              Case 18-24659-AJC   Doc1 Filed: 09/24/19
                                                        1 Filed        Page Page
                                                                  11/26/18  36 of 125
                                                                                  1 of PageID
                                                                                       3      #:1

     Fill in this information to identify the case:

     United States Bankruptcy Court for the:

     Southern                                 Florida
                                  District of -------
                                            (State)
     Case number   (If known): __________                        Chapter 15                                                                        Ocheck if this is an
                                                                                                                                                     amended filing



Official Form 401
Chapter 15 Petition for Recognition                                                         of a Foreign Proceeding                                            12,1s

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).



1.     Debtor's name                             North Pointe Holdings Ltd. - In Liquidation


2.     Debtor's unique identifier

                                                        D    Federal Employer Identification Number (EIN)

                                                        ~ Other ----------
                                                                1904975                                                       __
                                                                                                      . Describe identifier Company       _______
                                                                                                                               ..___,__ No.                     _

                                                        D    Social Security number:    XXX - XX-
                                                                                                    --------
                                                        D    Individual Taxpayer Identification number (ITIN): 9 XX- XX -

                                                        D    Other
                                                                     -----------                      . Describe identifier
                                                                                                                              -------------

3.     Name of foreign
       representative(s)                         Stephen Briscoe and Michael Pearson - Joint Official Liquidators

4.     Foreign proceeding in which
       appointment of the foreign                Section 178(1)(d) of the Insolvency Act, 2003
       representative( s) occurred

s. Nature of the foreign
                                                 Check one:
   proceeding
                                                 ~ Foreign main proceeding
                                                 D      Foreign nonmain proceeding
                                                 D      Foreign main proceeding, or in the alternative foreign nonmain proceeding


s. Evidence of the foreign                       D    A certified copy, translated into English, of the decision commencing the foreign proceeding and
   proceeding                                         appointing the foreign representative is attached.

                                                 D    A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                      proceeding and of the appointment of the foreign representative, is attached.

                                                 ~ Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                        representative is described below, and relevant documentation, translated into English, is attached.
                                                      Verified Petition Under Chapter 15 for Recognition of Foreign Proceeding
                                                      and supporting Declaration filed in support thereof.

7.     Is this the only foreign                  D      No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
       proceeding with respect to                       debtor is pending.)
       the debtor known to the
                                                 ~ Yes
       foreign representative(s)?

Official Form 401                                       Chapter 15 Petition for Recognition of a Foreign Proceeding                                  page 1
                       Case: 1:19-cv-06343 Document #:
                                Case 18-24659-AJC   Doc1 Filed: 09/24/19
                                                          1 Filed        Page Page
                                                                    11/26/18  37 of 125
                                                                                    2 of PageID
                                                                                         3      #:1

Debtor          North Pointe Holdings Ltd. - In Liquidation                                       Case number   (ff known) _____________                             _
                Name



a. Others entitled to notice           Attach a list containing the names and addresses of:
                                       (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                       (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                              petition, and
                                       (iii) all entities against whom provisional relief is being sought under§ 1519 of the Bankruptcy Code.


9.    Addresses                        Country where the debtor has the center of its                   Debtor's registered office:
                                       main interests:
                                                                                                        2nd Floor TICO Building
                                       British Virgin Islands                                           Wickhams Cay 11
                                                                                                        Number            Street

                                                                                                        P.O. Box4441
                                                                                                        P.O. Box

                                                                                                        Road Town, Tortola, VG 1110
                                                                                                        City                 State/Province/Region     ZIP/Postal Code


                                                                                                        British Virgin Islands
                                                                                                        Country




                                      Individual debtor's habitual residence:                            Address of foreign representative(s):

                                                                                                         2nd Floor TICO Building
                                                                                                         Wickhams Cay 11
                                      Number         Street                                               Number            Street

                                                                                                          P.O. Box 4441
                                      P.O. Box                                                            P.O. Box

                                                                                                          Road Town, Tortola, VG 1110
                                      City             State/Province/Region    ZIP/Postal Code          City                  State/Province/Region    ZIP/Postal Code


                                                                                                          Cayman Islands
                                      Country                                                            Country




10.   Debtor's website (URL)



11.   Type of debtor                   Check one:

                                       IZJNon-individual (check one):
                                           IZJCorporation. Attach a corporate ownership statement containing the information
                                                     described in Fed. R. Bankr. P. 7007.1.

                                                 D   Partnership

                                                 D   Other. Specify: ----------------------

                                       D      Individual




     Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                              page 2
                 Case: 1:19-cv-06343 Document #:
                          Case 18-24659-AJC   Doc1 Filed: 09/24/19
                                                    1 Filed        Page Page
                                                              11/26/18  38 of 125
                                                                              3 of PageID
                                                                                   3      #:1

              North Pointe Holdings Ltd. - In Liquidation                                              Case number
Debtor                                                                                                               (if known)_____________                    _
              Name




12.   Why is venue proper in this            Check one:
      districr?                              181Debtor's        principal place of business or principal assets in the United States are in this district.
                                             D      Debtor does not have a place of business or assets in the United States, but the following
                                                    action or proceeding in a federal or state court is pending against the debtor in this district:


                                             D      If neither box is checked, venue is consistent with the interests of justice and the convenience
                                                    of the parties, having regard to the relief sought by the foreign representative, because:




13.   Signature of foreign
      representative(s)                      I request relief in accordance with chapter 15 of title 11, United States Code.

                                             I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                             relief sought in this petition, and I am authorized to file this petition.

                                             I have examined the information in this petition and have a reasonable belief that the
                                             information is true and correct.

                                             I declare under penalty of perjury that the foregoing is true and correct,


                                             X              ~                                                    Stephen Bricoe
                                                   Signature of foreign representative                          Printed name


                                             Executed on            11/23/2018
                                                                    MM      /DD/   YYYY


                                             "
                                             ,..
                                                           r\c·,·rfl~-.'.:···
                                                          J~        } ...
                                                            \\ ·r:·~·F"
                                                                       ·····-                                   Michael Pearson
                                                   ____f\t      ...,_.···-~··-.    __________
                                                                            .....·~···-'                   _
                                                   Signature of foreign representative                          Printed name


                                             Executed on            11/23/2018
                                                                    MM      /DD/   YYYY




14.   Signature of attorney                  X       Isl Eduardo F. Rodriguez
                                                                                                                Date
                                                                                                                               1112612018
                                                   Signature of Attorney for foreign representative                           MM       / DD /YYYY

                                                    Eduardo F. Rodriguez
                                                   Printed name
                                                    EFR Law Firm
                                                   Firm name
                                                    1548              Brickell Avenue
                                                   Number          Street
                                                    Miami                                                            FL                        33129
                                                   City                                                              State               ZIP Code

                                                    (305) 340-0034                                                     eddie@efrlawfirm.com
                                                   Contact phone                                                     Email address



                                                    36423                                                              FL
                                                   Bar number                                                        State




  Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                        page 3
     Case: 1:19-cv-06343 Document Doc
              Case 18-24659-AJC   #: 1 Filed:
                                       3 Filed09/24/19 PagePage
                                                 11/27/18  39 of 1125 PageID #:1
                                                                   of 35




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                                       )
                                                             )        Chapter 15
North Pointe Holdings (BVI) Ltd. (in                         )
Liquidation), 1                                              )        Case No. 18-24659-AJC
                                                             )
         Debtor in a Foreign Proceeding.                     )
_________________                                            )

         VERIFIED PETITIONS FOR ORDERS RECOGNIZING FOREIGN MAIN
            PROCEEDINGS AND GRANTING ADDITIONAL RELIEF AND
                 MEMORANDUM OF LAW IN SUPPORT THEREOF

         Michael Pearson of FFP Limited and Hadley Chilton of FFP (BVI) Limited, in their

capacities as Joint Official Liquidators (the "Cayman Islands Petitioners") of Diversified Real

Estate Development Ltd (in Official Liquidation); GMS Global Market Step Up Note Ltd (in

Official Liquidation); Preferred Income Collateralized Interest Ltd (in Official Liquidation);

Sentinel Investment Fund SPC (in Official Liquidation); SG Strategic Income Ltd (in Official

Liquidation); Sports Aficionados Ltd (in Official Liquidation); and Vanguardia Group Inc (in

Official Liquidation) (the "Cayman Islands Debtors"), Michael Pearson of FFP Limited and

Stephen Briscoe of FFP (BVI) Limited, in their capacities as Joint Liquidators (the "British

Virgin Islands Petitioners") for Vanguardia Holdings Ltd. (in Liquidation), Spyglass Investment

Management Ltd. (in Liquidation), North Pointe Holdings (BVI) Ltd. (in Liquidation), and

Biscayne Capital (B.V.I.) Ltd. (in Liquidation) (the "British Virgin Islands Debtors"), and

          1
            On November 27, 2018, Debtor North Pointe Holdings filed a Motion for Joint Administration in 11 other
related Chapter 15 Cases including Biscayne Capital (BVI) - In Liquidation, Case No. 18-24660-RAM; Vanguardia
Group Inc. - In Official Liquidation, Case No. 18-24663-RAM; SG Strategic Income Limited - In Official
Liquidation, Case No. 18-24665-RAM; Sentinel Investment Fund SPC - In Official Liquidation, Case No. 18-
24669-RAM; Biscayne Capital Holdings Limited - In Creditor Voluntary Liquidation, Case No. 18-24670-RAM;
Spyglass Investment Management Ltd. in Liquidation, Case No. 18-24662-LIM; Sports Aficionados Ltd. - In
Official Liquidation, Case No. 18-24664-LIM; Diversified Real Estate Development Ltd. - In Official Liquidation,
Case. No. 18-24667-LIM; Preferred Income Collateralized Interest Ltd. - In Official Liquidation, Case No. 18-
24668-LIM; Vanguardia Holdings Ltd. - in Liquidation, Case No. 18-24661; and GMS Global Market Step Up Note
Ltd. - In Official Liquidation.
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  40 of 2125 PageID #:1
                                                                  of 35




Michael Pearson of FFP Limited and Stephen Briscoe of FFP (BVI) Limited, in their capacity as

Creditor Voluntary Liquidators (the "Bermuda Petitioners" and together with the Cayman

Islands Petitioners and British Virgin Islands Petitioners, the "Petitioners" or the "Liquidators")

of Biscayne Capital Holdings Limited (in Creditor Voluntary Liquidation)               (the "Bermuda

Debtor" and together with the Cayman Islands Debtors and the British Virgin Islands Debtors,

the "Debtors"), respectfully file official form petitions and these verified petitions (together,

collectively, the "Petitions") for an order in the form attached hereto as Exhibit A, recognizing

the foreign liquidation proceedings of each of the Debtor (each a "Proceeding") as a foreign

main proceeding under section 1517 of title 11 of the United States Code (the "Bankruptcy

Code") and granting certain additional relief under section 1521 of the Bankruptcy Code.

                                 I.    JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this matter under 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(P).

        2.     These cases have been properly          commenced     under   section    1504 of the

Bankruptcy Code by filing the Petitions in accordance with section 1515 of the Bankruptcy

Code.

        3.     As further set forth in the Declaration of Michael Pearson in Support of Petition

for Order Recognizing Foreign Main Proceeding and Granting Additional Relief (the "Pearson

Declaration"), which is filed contemporaneously with these Petitions and incorporated herein,

the Petitioners have reason to believe that: (i) certain of the Debtors have assets in this district,

including without limitation,    membership    interests in Florida limited liability companies,

membership interests in country clubs located in the State of Florida, and/or claims against

certain parties located in the State of Florida; and/or (ii) venue in the State of Florida for these


                                                -2-
     Case: 1:19-cv-06343 Document Doc
              Case 18-24659-AJC   #: 1 Filed:
                                       3 Filed09/24/19 PagePage
                                                 11/27/18  41 of 3125 PageID #:1
                                                                   of 35




cases comports with the interests of justice and the convenience of the parties, having regard for

the relief sought by the Foreign Representatives in these petitions. Venue is therefore proper

under 28 U.S.C. § 1410. See Pearson Declaration at 2-3.

         4.       The statutory predicates for relief are sections 1504, 1515, 1517, 1520, and 1521

of the Bankruptcy Code.

                                              II.     BACKGROUND

        A.        Background of FFP's Involvement with the Debtors and Related Entities
                  Prior to their Appointment as Liquidators.

         5.       Attached as Exhibit B to the Pearson Declaration are organizational charts for the

Debtors and certain related companies, which were produced to the Liquidators by the Debtors'

former management.          As set forth therein, the Debtors are all collectively owned either by

Vanguardia Trust (BVI), a British Virgin Islands trust, or SBH Trust (BVI), also a British Virgin

Islands trust (together, the "Trusts"). Both of the Trusts have a common set of beneficiaries: Mr.

Ernesto Weisson, Mr. Roberto Cortes, Mr. R. Cortes Rueda, and Mr. J.C. Cortes Pablo

(collectively the "Beneficiaries" or the "Principals").                Mr. Pearson has been appointed as

Protector for both of the Trusts under British Virgin Islands law. Under British Virgin Islands

law, a Protector may be appointed over a trust to limit the scope of powers of the trustees and/or

to require the trustees to obtain the consent of the Protector prior to taking certain actions. 2




         2
           These Verified Petitions contain material discussions of foreign law. Under Rule 44.1 of the Federal
Rules of Civil Procedure, incoiporated into these cases pursuant to Federal Rule of Bankruptcy Procedure 9017, this
Court may determine issues of foreign law and the Court may consider "any relevant material or source, including
testimony." The Foreign Representatives respectfully submit that they are not asking this Court to decide any issues
of foreign law, but rather apply foreign law to determine the issues presented in these Verified Petitions. To assist
the Court, the Pearson Declaration provides extensive discussion of applicable Cayman Islands, British Virgin
Islands, and Bermuda law, including true and correct copies of relevant portions of the underlying statutes. The
Foreign Representatives will file a separate notice of these matters pursuant to Federal Rule of Bankruptcy
Procedure 9017.
                                                        -3-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  42 of 4125 PageID #:1
                                                                  of 35




       6.      In addition to each of the Debtors, the Trusts also, directly or indirectly, own

entities incorporated in the State of Florida, as well as entities organized under the laws of

Argentina, Spain, Switzerland, Uruguay, Ecuador, and the Bahamas. Until its resignation in

August 2018, SGG Management (BVI) Ltd ("SGG'') acted as Director for most of the companies

owned by the Trusts, including all of the Debtors and Amicorp (BVI) Trustees Ltd. acted as

Trustee for the Trusts, and in such capacity as sole shareholder of North Pointe Holdings (BVI)

Ltd. (in Liquidation) and Vanguardia Holdings Ltd. (in Liquidation).        In relation to certain

entities, individuals employed by SGG acted as directors.

       7.      FFP was initially retained as a consultant by the Debtors in March 2018 to assist

SGG in collecting the books and records of the entities owned by the Trusts. FFP contacted

various former service providers, but was only able to obtain limited books and records for

certain of the companies owned by the Trusts. SSG thereafter submitted their resignation on July

3, 2018, which resignation became effective as of August 3, 2018.

       8.      At that time, Amicorp determined that it was appropriate to place the companies

owned by the Trusts into liquidation proceedings and to appoint the Liquidators for each of the

companies owned by the Trusts. Amicorp initially appointed Stephen Briscoe and Michael

Pearson as Liquidators of Vanguardia Holdings Ltd. and North Pointe Holdings (BVI) Ltd. on

August 31, 2018. Since their initial appointment on August 31, 2018, the Liquidators have been

appointed over each of the Debtors as set forth in the documents attached as Exhibit A to the

Pearson Declaration.

       B.      Current Understandings Concerning the Debtors' Business.

       9.      Based upon the Liquidators' current understanding, from approximately 1999

through 2007, the Principals attempted to develop real estate projects in Florida through an entity


                                               -4-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  43 of 5125 PageID #:1
                                                                  of 35




known as South Bay Holdings, LLC ("South Bay"). South Bay is not a Debtor, but based upon

the best information available to the Liquidators, was wholly owned by two of the Principals.

When South Bay was originally founded, it financed its activities primarily through bank loans

and "friends and family" money.

       10.     The Liquidators understand from records that in 2006 and 2007, South Bay

sought to significantly expand its business, including, amongst other business investments, by

acquiring 29 lots and associated memberships at an exclusive resort in Key Biscayne, Florida.

Starting around this time, the Principals began to form certain special purpose vehicles to sell

notes (the "Notes") that were intended to support these development activities. The Notes were

issued in multiple series through SG Strategic Income Ltd., GMS Global Market Step Up Note

Ltd., and Preferred Income Collateralized Interest Ltd., each of which is a Debtor herein.

Collectively, these three entities appear to have issued not less than $260 million of these Notes;

however, the actual number is yet to be verified by transaction records and statements which

have not yet been received.

       11.     Certain other entities that are also Debtors herein were otherwise involved with

the issuance of the Notes. For instance, Spyglass Investment Management, Inc. acted as an

investment advisor related to the issuance of the Notes.         Spyglass is a Debtor in these

proceedings. Similarly, the Principals created several other financial services entities, all under

the name "Biscayne Capital" that marketed the Notes to third party investors. These entities

include the following, all of which are entities in these proceedings: Biscayne Capital Holdings

Limited, a Bermuda entity, and Biscayne Capital (B.V.I.) Ltd., a British Virgin Islands company.

These "Biscayne Capital" entities also include numerous entities that are not Debtors in these

proceedings, including (i) Biscayne Capital International, LLC, which, to the best of the


                                               -5-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  44 of 6125 PageID #:1
                                                                  of 35




Liquidators' knowledge was a Florida limited liability company that is no longer in business; (ii)

Biscayne Capital Ltd, a Bahamian entity over which Deloitte has been appointed liquidator by

the Securities Commission of the Bahamas, (iii) Biscayne Capital SA and BisCap SRL, which

are entities that are organized under the laws of Uruguay; and (iv) Biscayne Capital

(Switzerland) AG, a Swiss entity. Biscayne Capital Holdings, Limited, the Bermuda entity, is

the direct parent of all other "Biscayne Capital" entities.

        12.     Starting no later than 2016, the U.S. Securities and Exchange Commission (the

"SEC') commenced an investigation of the Principals, Biscayne Capital International, LLC, and

others concerning the issuance and marketing of the Notes. This investigation led to the entry of

an Order Instituting Administrative Cease-and-Desist Proceedings, Pursuant to Sections 203(e),

203(/), and 203(k) of the Investment Advisors Act of 1940, and Section 9(b) of the Investment

Company Act of 1940, Making Findings, and Imposing Remedial Sanction and a Cease-and-

Desist Order (the "SEC Order") against Biscayne Capital International, LLC, Roberto Cortes,

Ernesto Weisson, Juan Carlos Cortes, and Frank R. Chatburn.        A copy of the SEC Order is

attached as Exhibit C to the Pearson Declaration. The SEC Order arose as a result of the failure

of Biscayne Capital International, LLC, formerly a U.S. registered investment advisor, to

disclose conflicts of interest and other material information in connection with the sale of Notes

between August 2010 and March 2012. These acts and omissions included, without limitation,

failure to disclose that the Principals held a beneficial interest in both Biscayne Capital

International, LLC, the issuers of the Notes, and South Bay, which was the beneficiary of the

proceeds from the sale of the Notes. Similarly, the SEC Order found that there was inadequate

disclosure to investors of South Bay's financial position, which at all relevant times was

precanous.


                                                 -6-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  45 of 7125 PageID #:1
                                                                  of 35




       13.     Finally, and related to the above, North Pointe Holdings (BVI) Limited, is a

British Virgin Islands company and a Debtor herein. North Pointe Holdings (BV) Limited holds

interests in a number of Florida limited liability companies, all of which share the names "Ocean

Reef Group" or "Cinnamon." These entities hold, collectively, the Debtors' remaining interests

in certain properties and club memberships in Key Biscayne, Florida.              The Liquidators

understand that North Pointe Holdings (BVI) Limited acquired these interests directly from

South Bay. Many of these properties and club memberships are subject to mortgages and other

encumbrances and the net liquidation value of these assets that will be available to North Pointe

Holdings (BVI) Limited is uncertain at this time. The Liquidators have also been asked to look

into the circumstances and transactions involved in encumbering these assets.

       C.      FFP's Activities Since Appointment as Liquidators

       14.     Since being appointed, the Liquidators have been taking active steps to secure the

Debtors' books and records, understand the Debtors' asset and liability position, manage the

Debtors' assets to realize proceeds for the benefit of the Debtors' estates, communicate with

creditors and other investors, and otherwise commence an investigation into the circumstances

which led to the commencement of the liquidation proceedings.

       15.     As an initial matter, the Debtors' current financial and operational condition bears

mention. It is tenuous. Upon the Liquidators' appointment, there were no material liquid assets

and no effective management of the Debtors. Since the Liquidators' appointment, they have

identified the assets held directly or indirectly through North Pointe Holdings (BVI) Limited (the

property and club memberships in Key Biscayne, Florida) as the Debtors' only "tangible asset."

This stands in sharp contrast to the funds raised from third party investors, which the Liquidators

collectively believe was in the region of $300 million and may have been more.


                                               -7-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  46 of 8125 PageID #:1
                                                                  of 35




       16.     The Liquidators have also begun the process of attempting to obtain the books

and records for each of the Debtors. They have written informally to many of the former service

providers for the Debtors, both directly and through U.S. counsel.      Certain of these service

providers have been cooperating voluntarily.    However, many have not and the Liquidators

anticipate having to serve subpoenas or other legal process to obtain records related to the

Debtors. As discussed below, the Liquidators anticipate that many of these entities will only

respond and provide the Liquidators with documents upon service of a subpoena and, potentially,

enforcement of the same by this Court.

       17.     The Liquidators have also spent significant amounts of time communicating with

investors and other creditors of the Debtors. Many of the investors invested substantial personal

and family sums into the Debtors - in certain cases as much as $50 million. These investors and

creditors have been a valuable source of information to the Liquidators and the Liquidators

anticipate that certain of these investors and creditors may be active in these chapter 15

proceedings, in addition to having filed their own litigation. For instance, Diego Romay, on his

own behalf and as guardian for certain minor children, as well as other affiliated investors, has

recently commenced a civil action in the Circuit Court for the Eleventh Judicial Circuit, in and

for Miami-Dade County, Florida (the "Romay Action"). The Romay Action seeks damages for

in excess of $40 million and names the Principals, South Bay, Biscayne Group Holdings, LLC,

certain Amicorp entities, and other parties. The Romay Action does not, however, name any of

the Debtors in this proceeding (and, as such, would not be stayed by the recognition of the

Proceedings under chapter 15).




                                               -8-
    Case: 1:19-cv-06343 Document Doc
             Case 18-24659-AJC   #: 1 Filed:
                                      3 Filed09/24/19 PagePage
                                                11/27/18  47 of 9125 PageID #:1
                                                                  of 35




       D.      The Chapter 15 Proceeding

       18.     The Liquidators have determined to commence these chapter 15 proceedings for

each of the Debtors because they believe that such proceedings are in the best interests of each of

the Debtors and such proceedings are necessary to advance the liquidations, conduct an

investigation into the Debtors' pre-liquidation activities, and otherwise maximize the likelihood

of recovering material assets for the benefit of investors and creditors of the Debtors.         As

discussed below, each of the Proceedings should be recognized as a "foreign main proceeding"

within the meaning of 11 U.S.C. § 1502.

        19.    The Cayman Islands, the British Virgin Islands, and Bermuda are all British

Overseas Territories and are part of the Commonwealth of Great Britain. The Cayman Islands

and Bermuda each have their own court systems; the British Virgin Islands is a member of the

Eastern Caribbean Supreme Court system. In each jurisdiction, orders issued by the respective

courts are ultimately appealable to the Judicial Committee of the Privy Council, which is seated

in London.

       20.     The primary relevant sources of law for each of the Proceedings are as follows:

(i) with respect to the Cayman Islands Debtors, the Companies Law and the Companies Winding

Up Rules (the "CWR"); (ii) with respect to the British Virgin Islands Debtors, the BVI Business

Companies Act, the BVI Business Companies Regulations, and the BVI Insolvency Act; and (iii)

with respect to the Bermuda Debtor, the Companies Act and the Companies (Winding Up)

Rules, each as enacted in the relevant jurisdiction.      A summary of the relevant legislation

applicable to each of the Proceedings is set forth in the Pearson Declaration and is summarized

below; excerpts of the legislative provisions referenced in the Pearson Declaration are set forth in

Exhibit D to the Pearson Declaration.


                                               -9-
       Case: 1:19-cv-06343 DocumentDoc
               Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                             Filed        PagePage
                                                   11/27/18    48 of10
                                                                     125
                                                                       of PageID
                                                                          35     #:1




                 A. Cayman Islands

         21.     The Cayman Debtors are currently subject to official liquidation. The primary

source of law governing such proceedings is Part V of the Companies Law, sections 89 through

155.

         22.     A company incorporated under the laws of the Cayman Islands may be placed

into voluntary liquidation by way of resolution of its shareholder(s). 3 That is what has occurred

with respect to each of the Cayman Debtors. In certain circumstances, a voluntary liquidation

may, by order of the Grand Court of the Cayman Islands (the "Cayman Court"), be brought

under the direct supervision of the Cayman Court whereupon it proceeds as an "official

liquidation." One circumstance where this may occur is where the directors of the company do

not submit declarations of solvency in respect of the company. See Companies Law§ 124. That

is what has occurred with respect to each of the Cayman Debtors. When a supervision order is

made, it takes effect for all purposes as though it was an order that the company be wound up by

the Cayman Court. See id. § 133.

         23.     On 5 October 2018, Messrs. Chilton and Pearson, in their capacity as joint

voluntary liquidators of the Cayman Debtors filed petitions applying to bring the liquidation of

the Cayman Debtors under the supervision of the Cayman Court. Those petitions were heard on

2 November 2018 and the Honourable Justice McMillan, a Judge of the Cayman Court, entered

orders in respect of each Company to the effect that the liquidations be continued under the

supervision of the Cayman Court, and that Messrs. Chilton and Pearson be appointed as JOLs,

which orders were filed on 6 November 2018 and are exhibited hereto at Exhibit A-1 to the

Pearson Declaration.

         3
            Sometimes liquidation of a Cayman Islands company (whether or not ordered or supervised by the Court)
is referred to as "winding up" the company.
                                                     - 10 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    49 of11
                                                                   125
                                                                     of PageID
                                                                        35     #:1




        24.      When making a superv1s10n order, the Cayman Court will appoint official

liquidators to the company. Official liquidators are statutorily directed to take control of the

company 4 and are responsible for winding up the company's affairs, subject to the supervision of

the Cayman Court. Any relevant stakeholder may attend the hearing of the winding up petition

(which hearing is held in open court) and may seek to challenge the appointment of the

nominated liquidators.

        25.      Official liquidation is a "terminal" process, in the sense that it is designed finally

to wind up the company's affairs under the stewardship of the independent official liquidators,

and then to bring the existence of the company to an end. To achieve that result, Section 110 of

the Companies Law provides, in relevant part, certain duties and powers on liquidators,

including:

                 •    Identifying, safeguarding, collecting, and realising the company's assets
                      (which may also include pursuing litigation for the benefit of the estate, which
                      depending on the nature of the claim sometimes will take the form of a claim
                      by the company and sometimes will be a claim by the JOLs themselves);

                 •    Identifying the company's creditors, and resolving (usually through legal
                      proceedings before the Grand Court) any disputes as to the existence or
                      quantum of creditor claims;

                 •    Distributing the assets to the company's creditors (and to the extent of any
                      surplus, to its members), in accordance with their rights;

                 •    Meeting various reporting requirements, both to the stakeholders, and to the
                      Cayman Court.

                 •    Once the above steps are complete such that the affairs of the company are
                      fully wound up, obtaining an order from the Grand Court that the company be
                      dissolved. There is no prescribed timeframe in which an official liquidation
                      must be completed.

          4
            In this case, the official liquidators were already voluntary liquidators of the Companies, and so the
Companies had already been under their control in that capacity. As Companies Law § 133(a) and (b) confirm,
where a supervision order is made, the voluntary liquidation is still taken to have commenced at the time of passing
the necessary resolution, and the prior actions of the voluntary liquidators are valid and binding upon the company
and its official liquidators.
                                                      - 11 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    50 of12
                                                                  125
                                                                    of PageID
                                                                       35     #:1




       26.     An official liquidation is judicial in nature, in the sense that (a) it is initiated by an

order of the Cayman Court; (b) throughout the liquidation process the official liquidators report

to and are supervised by the Cayman Court; and (c) the liquidation is brought to a close and the

company dissolved by an order of the Cayman Court.

       27.     Once appointed, the official liquidators take full control of the company and its

assets (again, subject to the supervision of the Cayman Court). See CWR 0.18 r.1(2).                The

powers of the directors, who previously controlled the company, are suspended by the

appointment of liquidators.

       28.     Liquidators are also obligated, when appropriate, to review, assess, and when

necessary, object to or compromise claims of creditors against the company in liquidation. This

is a process whereby putative creditors put forward their claims in a prescribed form, setting out

the basis, particulars and evidence in support of their claims. The Liquidators are required to

adjudicate those proofs of debt in a "quasi-judicial" (that is, even handed and impartial) fashion.

See CWR 0.16 r.1(4).       If the Liquidators reject (or admit only in part) a proof of debt, a

dissatisfied creditor may appeal that rejection to the Cayman Court, which will conduct a de

nova of the adjudication of that creditors' proof of debt. See CWR 0.16 rr.17 - 18. Similarly, if

a stakeholder is dissatisfied with the liquidators' decision to admit a proof of debt of another

creditor, they may apply to the Grand Court to have that proof of debt expunged. See CWR 0.16

r.20 - 21.

       29.     Official liquidators are officers of the Cayman Court and are subject to the

supervision of the Cayman Court.        See CWR 0.18 r.1(1); Companies Law § 110(3).                This

supervision permits any stakeholder, if dissatisfied with any action (or inaction) on the part of the

liquidator, to seek an order of the Cayman Court directing the liquidator to exercise or refrain


                                                - 12 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    51 of13
                                                                   125
                                                                     of PageID
                                                                        35     #:1




from exercising any powers in a particular way. See CWR 0.11 r.1(2). Liquidators must also

prepare reports and accounts with respect to their conduct of the liquidation and the state of the

company's affairs, and to deliver those to the Cayman Court. See CWR 0.10 r.1(1), r.1(2)(e),

0.10 r.2, 0.10 r.2; Companies Law § 114(1). The Cayman Court must approve the official

liquidators' remuneration.      Ultimately, though rarely, the Cayman Court may also remove

official liquidators, upon the application of a stakeholder. See Companies Law § 107.

                  B. British Virgin Islands

           30.    The primary sources of law governing the liquidation proceedings of each of the

BVI Debtors are the Business Companies Act, 2004 and the Insolvency Act, 2003. In the case of

the BVI Debtors, Messrs. Briscoe and Pearson were appointed Liquidators pursuant to Written

Resolution of the Sole Shareholder for each of the BVI Debtors pursuant to Section 88 of the

Business Companies Act. Such written resolutions are valid and permit a member of a company

to appoint eligible insolvency practitioners pursuant to Section 159(2) of the Insolvency Act.

Both Messrs. Briscoe and Pearson are eligible insolvency practitioners in the British Virgin

Islands.

           31.    Immediately upon the BVI Debtors being placed into liquidation, the Liquidators

were vested with custody and control of the BVI Debtors' assets.             See Insolvency Act

§ l 75(l)(a).    And, while the directors of the BVI Debtors remain in office, they cease to have

any power, function or duties. Id. § 175(1)(b). And, unless the High Court of the British Virgin

Islands (the "BVI Court") orders otherwise, no person may commence or proceed with any




                                               - 13 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    52 of14
                                                                   125
                                                                     of PageID
                                                                        35     #:1




action or proceeding against the BVI Debtors or their assets, nor may any person exercise or
                                                                  5
enforce any right or remedy of their assets. Id. § l 75(l)(c).

        32.     A liquidator, in all circumstances, acts as an officer of the BVI Court and an agent

of the company in liquidation. Id. § 184. The duties of a liquidator are to take possession of,

protect, and realise all assets of the company in liquidation and to distribute those assets in

accordance with the priorities set forth in the Insolvency Act. Id. § 185. A liquidator is granted

all powers necessary to carry out the functions and duties of a liquidator under the Insolvency

Act. Id. § 186. These powers include, without limitation, the power to bring claims on behalf of

and defend claims against the company in liquidation, dispose of the company's property,

compromise and settle claims of creditors, and pay creditors from the assets of the company. See

Insolvency Act, Schedule 2. The Liquidators, while officers of the BVI Court, may also apply to

the BVI Court at any time for directions in connection with the conduct of the liquidation. See

Insolvency Act § 186(5). The BVI Court also retains the power to remove the Liquidators for

certain enumerated causes. Id. § 187.

        33.     As with insolvency proceedings in the Cayman Islands, the Liquidators have a

duty to investigate the assets and affairs of the company in liquidation and issue report to

creditors and contributories (i.e., shareholders) of the company in liquidation and otherwise has

an obligation to call meetings of creditors in certain circumstances. See, e.g., id. §§ 226, 228.

And, the creditors may also establish a creditors committee at any time after the appointment of

liquidators to represent their interests. Id. § 42l(l)(c).

        34.     The Liquidators may also require creditors to submit claims and may with

adjudicating those claims. Id. § 209. The Liquidators, as officers of the BVI Court, act in a

        5
         A secured creditor, however, may take possession of and realise or otherwise deal with assets of the
company in liquidation over which such creditor has a security interest. Id. § 175(2).
                                                   - 14 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    53 of15
                                                                  125
                                                                    of PageID
                                                                       35     #:1




quasi-judicial capacity in this process. When the Liquidators reject a claim in whole or in part,

they must provide the creditor with the reasons for such rejection. Id. § 209( 4).

       35.     Once the Liquidators have liquidated the assets of the company in liquidation and

adjudicated the claims against the company, the Liquidators are obligated to distribute all assets

of the company to creditors and contributories in accordance with the applicable priorities under

the Insolvency Act. Id. § 207. Upon the completion of the Liquidators' duties, they must issue a

final report to creditors and contributories, seek to have the company in liquidation struck from

the Register of Companies and otherwise dissolve the company in liquidation. Id. § 234.

               C. Bermuda

       36.     Biscayne Capital Holdings Limited, a Debtor herein, is subject to a "creditors'

voluntary liquidation" in Bermuda. The primary sources of Bermuda law that define the scope

of a creditor voluntary liquidation proceeding are Sections 216 to 233 of the Companies Act, to

which the Bermuda Debtor is subject.           Messrs. Briscoe and Pearson's appointment as

Liquidators of the Bermuda Debtor was effectuated pursuant to Section 216 of the Companies

Act, which required the directors of the Bermuda Debtor to call a meeting of the creditors of the

Bermuda Debtor through advertisement in an "appointed newspaper" on at least two occasions.

At the creditors meeting, a director of the company must cause a full statement of the position of

the company's affairs together with a list of creditors and an estimated amount of their claims to

be set forth for the creditors. See id. § 216(3)(a). At the creditors meeting, the creditors and the

company may each nominate a liquidator. Id. § 217(a). Messrs. Briscoe and Pearson were the

nominated Liquidators appointed at the creditors meeting of the Bermuda Debtor.                 The

Liquidators are statutorily directed to wind up the affairs of the company in liquidation and




                                               - 15 -
      Case: 1:19-cv-06343 DocumentDoc
              Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                            Filed        PagePage
                                                  11/27/18    54 of16
                                                                    125
                                                                      of PageID
                                                                         35     #:1




distribute those assets in accordance with the statutory priorities of creditors and investors. See

id.

        37.     In a creditor voluntary liquidation, the creditors may, if they deem it appropriate,

appoint a "committee of inspection" of not more than five creditors.                 The committee of

inspection is granted statutory rights, certain of which are described below, that generally permit

creditors an opportunity to ensure that their interests are being properly represented by the

liquidators. See id § 218.

        38.     Liquidators are granted specific powers to effectuate these duties. These powers

include the power to bring and defend actions by or against the company, to carry on the

business of the company for purposes of winding up the company, pay creditors with the assets

of the company, and otherwise compromise and settle the claims of creditors and investors

against the company. See id. §§ 226(l)(a), (b); 175(l)(a), (b), (d), (e). 6 When a company is

insolvent, the Liquidators are statutorily directed to distribute the company's assets pari passu

amongst its creditors. Id. § 225. The Liquidators may also propose an arrangement for the

compromise of debts that may, subject to rights of appeal, be binding upon the creditors of the

company if three quarters of creditors (both by number and value) consent to the arrangement.

Id.§ 229.

        39.     At various points, the Liquidators are subject to Court oversight. As noted above,

certain powers may only be exercised by sanction of the Court (or approval of the committee of

inspection).   Additionally, the Court exercises broad oversight through the power to remove

liquidators for cause. Id. § 227(2).       Furthermore, the Liquidators, as well as creditors and



        6
           The power to pay creditors and compromise the claims of creditors may only be exercised with the
sanction of the Court or the consent of the committee of inspection.
                                                  - 16 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    55 of17
                                                                  125
                                                                    of PageID
                                                                       35     #:1




contributories (i.e., shareholders) are granted the power to petition the Court to determine any

issue that may arise in the course of the liquidation. Id. § 231(1).

                 D.     Basis and Determination to Seek Chapter 15

        40.      The Liquidators have determined to submit each of the Petitions and related

papers to have each of the Proceedings recognized by this Court as a "foreign main proceeding"

and to recognize Messrs. Chilton and Pearson as "foreign representatives" of the Cayman

Debtors and Messrs. Briscoe and Pearson as "foreign representatives" of the BVI Debtors and

the Bermuda Debtor, in accordance with section 101(24) of the Bankruptcy Code.

        41.      The need for recognition under chapter 15 of the Bankruptcy Code is clear.

Based upon the investigation to date, it is clear that the Debtors were under common control and

controlled for the common benefit of the Principals. The Debtors collectively raised a significant

amount of money from third party creditors, which was intended to be deployed for the purpose

of real estate and related investments, both inside and outside the United States. However, much

of the money that was raised has been dissipated and, currently, the creditors of each of the

Debtors stand to suffer a near total loss of their invested capital.

        42.      The Liquidators have been attempting to obtain the books and records of the

Debtors. While certain parties in possession of those books and records have cooperated, many

have not, including many parties located in the United States. It is likely that, to collect the

Debtors' books and records, it will be necessary for the Liquidators to issue subpoenas and other

legal process.

        43.      Ultimately,   it is likely that the Liquidators       may conclude through their

investigation that the Debtors have viable claims against third parties for recovery of damages.

Recognition of the Proceedings through this chapter 15 proceeding will provide the Liquidators


                                                 - 17 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    56 of18
                                                                  125
                                                                    of PageID
                                                                       35     #:1




with a venue through which they may ultimately be able to bring such claims.                Equally

importantly, given that the Proceedings and the investigations are in their infancy, recognition of

the Proceedings will toll many of the claims the Liquidators may be able to bring that touch and

concern the United States for two years under 11 U.S.C. § 108. This tolling will afford the

Liquidators an opportunity to conclude their investigations and properly and timely assert claims

against third parties who may have engaged in wrongful conduct.

       44.     It is appropriate to recognize each of the Proceedings as a "foreign mam

proceeding."   Each Debtor's center of main interests ("COMI") is located in the jurisdiction in

which its liquidation Proceeding is pending.      Each Debtor is organized under the laws of the

jurisdiction in which its liquidation Proceeding is pending.    Similarly, the registered office for

each of the Debtors is located in the jurisdiction in which its Proceeding is pending. Specifically,

the registered office for each of the Debtors is as follows:

       Cayman Islands Debtors: formerly c/o AF A Legal Resources (Cayman) Ltd., Artemis
       House, Second Floor, 67 Fort Street, George Town, Grand Cayman KYl-1109, Cayman
       Islands and now c/o FFP Limited, Harbour Centre, 42 North Church St, George Town,
       Grand Cayman, KYl-9006, Cayman Islands;

       Biscayne Capital Holdings Limited: c/o BCB Charter Corporate Services Limited, Trinity
       Hall, 43 Cedar Avenue, Hamilton HM12, Bermuda;

       Vanguardia Holdings Ltd (in Liquidation), North Pointe Holdings (BVI) Ltd (in
       Liquidation) and Biscayne Capital (B. VI.) Ltd: formerly c/o Amicorp B.V.I. Limited,
       Marcy Building I 2nd Floor, Purcell Estate I P.O. Box 2416, Road Town I Tortola,
       British Virgin Islands and now c/o FFP (BVI) at 2nd Floor TICO Building, Wickhams
       Cay II, P.O. Box 4441, Road Town, Tortola, British Virgin Islands, VG 1110; and

       Spyglass Investment Management Ltd (in Liquidation): formerly c/o Mossack, Fonseca
       & Co (B.V.I.) Ltd., Akara Building, 24 De Castro Street, Wickhams Cay I, Road Town
       Tortola and now c/o FFP (BVI) at 2nd Floor TICO Building, Wickhams Cay II, P.O. Box
       4441, Road Town, Tortola, British Virgin Islands, VG 1110.

       45.     The "organic" law for each of the Debtors - specifically the law that will govern

their winding-up, dissolution, resolution of claims, and distribution of assets, as described in

                                                - 18 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    57 of19
                                                                   125
                                                                     of PageID
                                                                        35     #:1




detail above - is the law govermng each of the Proceedings, which m turn 1s the law of

incorporation for each of the Debtors.

        46.       Similarly, as set forth in detail above, the liquidations of each of the Debtors is, to

varying degrees, overseen by the Cayman Court, the BVI Court, and the Bermuda Court,

respectively.    Those Courts have the jurisdiction to oversee and determine issues of primary

importance in the Proceedings, including, without limitation, the identity and oversight of the

Liquidators, the realization and distribution of assets of the Debtors, and any disputed issues that

may arise in the course of the Proceedings.

        47.      Additionally, specifically with respect to the Cayman and BVI Debtors, the

Liquidators are physically situated in the Cayman Islands and the British Virgin Islands and have

been since and prior to their appointment.          Thus, the operative decision making for the Debtors

has emanated from both the Cayman Islands and the British Virgin Islands.7 And, with respect

to all of the Debtors, while the creditors and investors appear to be global in scope, the center of

the collection and distribution of the Debtors' assets and resolution of claims against the Debtors

will be focused in the jurisdictions in which the Proceedings are pending.

        48.      Finally, as set forth further below, recognizing each of the Proceedings as a

foreign main proceeding is consistent with the purposes of chapter 15 of the Bankruptcy Code

and the public policy of the United States.




        7
           While the physical location of the Liquidators is a factor that the Court may rely upon in determining
COMI, it is not the exclusive factor, nor - in the case of the Bermuda Debtor - should it be the dispositive factor.
There is a very strong interest in having each of the liquidations overseen by a common set of Liquidators, based
upon the facts presented by these Debtors as set forth in the Pearson Declaration. And, even though FFP does not
formally have an office in Bermuda, Messrs. Briscoe and Pearson remain in all respects subject to the laws of
Bermuda in the conduct of the liquidation of the Bermuda Debtor and, ultimately, subject to the oversight of the
Bermuda Court.
                                                      - 19 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    58 of20
                                                                  125
                                                                    of PageID
                                                                       35     #:1




                                    III.   RELIEF REQUESTED

       49.       The Petitioners respectfully request an order, substantially in the form attached

hereto as Exhibit A:

              (a)     recognizing each of the Foreign Proceedings, under section 1517 of the
       Bankruptcy Code, as a "foreign main proceeding," as such term is defined in section
       1502(4) of the Bankruptcy Code;

              (b)   granting relief automatically and as of right upon recogmt10n of the
       Foreign Proceedings as a foreign main proceeding under section 1520(a) of the
       Bankruptcy Code;

               (c)     granting certain additional relief pursuant to section 152l(a) of the
       Bankruptcy Code, including an injunction prohibiting all persons and entities, other than
       the Petitioners and their representatives, attorneys, and agents, from: (i) commencing or
       continuing an action or proceeding concerning any of the Debtors' assets, rights,
       obligations, or liabilities; (ii) executing against any of the Debtors' assets; (iii) taking or
       continuing any act to create, perfect, or enforce a lien or other security interest, setoff, or
       other claim against the Debtors or their property; (iv) transferring, relinquishing, or
       disposing of any property of the Debtors to any person or entity other than the
       Petitioners; or (v) declaring or considering the commencement of the Foreign Proceeding
       or the Debtors' chapter 15 case a default under any agreement, contract, or arrangement;

               (d)      in accordance with section 1521(4), providing for the examination of
       witnesses (including any and all parties or persons subject to examination under F.R.B.P.
       2004), the taking of evidence or the delivery of information concerning the Debtors'
       assets, affairs, rights, obligations, or liabilities;

                (e)      in accordance with sections 152l(a)(5) and (b) of the Bankruptcy Code,
       entrusting the administration, realization, and distribution of the Debtors' assets located
       in the territorial jurisdiction of the United States to the Petitioners; and

                 (f)    awarding the Petitioners such other relief as this Court may deem just and
       proper.

                             IV.    BASIS FOR RELIEF REQUESTED

       A.        All Requirements for Recognition Under Section 1517(a) Are Satisfied.

       50.       Section 1517 of the Bankruptcy Code lays out a two-step process for granting

recognition to a foreign proceeding:




                                               - 20 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    59 of21
                                                                   125
                                                                     of PageID
                                                                        35     #:1




        •       First, section 15 l 7(a) of the Bankruptcy Code provides that "an order recognizing

a foreign proceeding shall be entered if ... (1) such foreign proceeding for which recognition is

sought is a foreign main proceeding or foreign nonmain proceeding within the meaning of

section 1502; (2) the foreign representative applying for recognition is a person or body; and

(3)thepetitionmeetstherequirementsofsection            1515." 11 U.S.C. § 1517(a).

        •       Second, section l 5 l 7(b) of the Bankruptcy Code provides that a foreign

proceeding "shall be recognized ...        (1) as a foreign main proceeding if it is pending in the

country where the debtor has the center of its main interests [("COMr')]."                   11 U.S.C. §

1517(b )( 1).

        All requirements      for recognition     of the Foreign       Proceedings     as foreign mam

proceedings are satisfied here. 11 U.S.C. § 1502(4).

       1.       The Foreign Proceedings Are Foreign Main Proceedings.

                        a.      Each Proceeding is a "Foreign Proceedings" within the meaning of
                                Section 101(23) of the Bankruptcy Code.

        51.     Section 101(23) of the Bankruptcy Code defines "foreign proceeding" as "a

collective judicial or administrative proceeding in a foreign country ... under a law relating to

insolvency or adjustment of debt in which proceeding the assets and affairs of the debtor are

subject to control or supervision by a foreign court, for the purpose of reorganization or

liquidation."   11 U.S.C. § 101(23).       Courts have identified seven criteria to establish that a

"foreign proceeding" under section 101(23), which are: (i) the existence of a proceeding; (ii) that

is either judicial or administrative; (iii) that is collective in nature; (iv) that is in a foreign county;

(v) that is authorized or conducted under a law related to insolvency or adjustment of debts; (vi)

in which the debtor's assets and affairs are subject to the control or supervision of a foreign

court; and (vii) which proceeding is for the purpose of reorganization or liquidation. See, e.g., In

                                                  - 21 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    60 of22
                                                                  125
                                                                    of PageID
                                                                       35     #:1




re Betcorp Ltd, 400 B.R. 266, 277 (Bankr. D. Nev. 2009). Neither criterion (i) nor (iv) - the

existence of a proceeding in a foreign country - are in any dispute here. As set forth below, the

Proceedings satisfy each of the other criteria to establish each of the Proceedings as a "foreign

proceeding."

       52.     Criterion (ii) and (vi) are overlapping and together require that the proceeding be

"either judicial or administrative" and that the debtor's "assets and affairs be subject to the

control or supervision of a foreign court."     Courts recognize that this is "not a demanding

standard." In re Ashapura Minechem Ltd, 480 B.R. 129, 138 (S.D.N.Y. 2012). It does not

require day-to-day control by the foreign court.        When a court, for instance, monitors a

repayment plan between a debtor and its creditors, that is sufficient. See In re Oversight and

Control Commission of Avanzit, S.A., 385 B.R. 525, 536 (Bankr. S.D.N.Y. 2008). Similarly, just

because interested parties may initiate a proceeding and independent liquidators may be

appointed and proceed with their duties without substantial court involvement does not

"undermine the court's supervisory role." In re ABC Learning Centres, Ltd., 445 B.R. 318, 332

(Bankr. D. Del. 2010).

       53.     Each of the Proceedings satisfies criteria (ii) and (vi). As set forth in the Pearson

Declaration, each of the Proceedings is subject to the oversight, respectively, of the Cayman

Court, BVI Court, and Bermuda Court. The Cayman Court has entered a specific supervisory

order related to the Cayman Debtors, which requires the Liquidators to report to the Cayman

Court periodically and to obtain an order of the Cayman Court in connection with the dissolution

of the Cayman Debtors.      See Pearson Declaration ,i 22-23; 25; Exhibit A-1.       Similarly, the

Cayman Court will review de nova the Liquidators' determination of proofs of debt. Id. ,i 27.

Similarly, the Cayman Court retains an ultimate authority to compel the Liquidators to act or


                                               - 22 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    61 of23
                                                                   125
                                                                     of PageID
                                                                        35     #:1




refrain from acting, approves the Liquidators remuneration, and otherwise may remove the

Liquidators from their office in appropriate circumstances. Id ,i 28.

        54.    With respect to the BVI Debtors, the Liquidators specifically act as officers of the

BVI Court in the conduct of their duties. Id ,i 31. In such a capacity, the Liquidators are

directed to liquidate the assets of the company in liquidation and may apply to the BVI Court for

direction in the course of the liquidation. Id. Similarly, in appropriate circumstances, the BVI

Court may remove the Liquidators from their office for certain enumerated causes. Id.

        55.    With respect to the Bermuda Debtor, the Bermuda Court may determine any issue

brought to it by the Liquidators, creditors, or contributories in the course of the liquidation. Id.

,i 38. The Bermuda Court may also remove the Liquidators and the Bermuda Court has the

power to authorize the payment of creditors from the assets of the company in liquidation. Id

        56.    For each of the foregoing reasons, each of the Proceedings is "judicial or

administrative" and assets and affairs are subject to the "control or supervision" of the Cayman

Court, BVI Court, and Bermuda Court respectively. Therefore, both criteria (ii) and (vi) are

satisfied.

        57.    Criterion (iii) is also satisfied - each of the Proceedings is also a "collective

proceeding." A "collective" proceeding is one where the benefits of the proceeding are shared

collectively among the Debtors' creditors, rather than one that is intended to benefit only a single

creditor. See, e.g., Armada (Singapore) Pte Ltd v. Shah (In re Ashapura Minechem Ltd), 480

B.R. 129, 136-37 (S.D.N.Y. 2012). Attributes of a "collective" proceeding include proceedings

where similarly situated creditors are treated in a similar fashion, where assets are distributed

according to statutory priorities, and where creditors have a mechanism to seek court review of

decisions made in the course of the proceeding.


                                               - 23 -
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    62 of24
                                                                   125
                                                                     of PageID
                                                                        35     #:1




        58.     Each of the Proceedings is a collective proceeding. With respect to the Cayman

Debtors, all stakeholders were provided notice of the winding up petition.              See Pearson

Declaration ,i 23.    Stakeholders may also petition the Cayman Court for a review of any

decisions made in the course of the Proceedings. Id. ,i 28. And the rights of creditors and other

stakeholders of the Cayman Debtors to receive distributions is prescribed by statute. Id. ,i 24.

        59.     Similarly, with respect to the BVI Debtors, the distribution of assets is subject to

prescribed statutory priorities. Id. ,i 31. Assets are collected for the benefit of all creditors. Id.

The Liquidators are charged with the review of and determination of each claim against the BVI

Debtors. Id ,i 33. They are also required to issue reports to all creditors and call meetings of all

creditors. Id. ,i 34. And the BVI Court may review and decide issues that arise in the course of

the liquidations. Id. ,i 31.

        60.     With respect to the Bermuda Debtor, all creditors were provided notice of the

creditors meeting and were provided an opportunity to participate in the Liquidators

appointment. Id. ,i 35. This meeting was conducted where all creditors had the identity of all of

the other creditors and an estimate of the amount that they were owed. Id. ,i 35. Creditors are

also entitled to form a committee of inspection. Id. ,i 36. And creditors are paid pursuant to a

specified statutory scheme of priorities. Id. ,i 37. The Bermuda Court is ultimately has the

power to decide any issues that may arise in the course of the Proceeding. Id. ,i 38. Thus each of

the Proceedings is a "collective" proceeding for purposes of section 101(23) of the Bankruptcy

Code.

        61.     Finally, both criteria (v) and (vii) are satisfied.    Each of the Proceedings is

authorized or conducted under a law related to insolvency or adjustment of debts and is for the

purpose of reorganization or liquidation. As set forth in the Pearson Declaration, the focus of


                                                - 24 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    63 of25
                                                                  125
                                                                    of PageID
                                                                       35     #:1




each Proceeding is to collect in the assets of each of the Debtors (including through the

investigation and pursuit of third party claims), examine and, if necessary, adjust the claims of

various creditors, pay out creditors in accordance with their statutory priorities, and then

terminate, liquidate, and dissolve each of the Debtors. See generally Pearson Declaration   ii,i20-
38. Thus both criteria (v) and (vii) are satisfied. And, because each of the Proceedings satisfy

each of the seven criteria, each Proceeding is a "foreign proceeding" within the meaning of

section 101(23) of the Bankruptcy Code.

                       b.     Each Proceeding is a Foreign "Main" Proceeding.

       62.     Each Proceeding is a "foreign main proceeding." Section 1502(4) of the

Bankruptcy Code defines a foreign main proceeding as "a foreign proceeding pending in the

country where the debtor has the center of its main interests." 11 U.S. C. § 1502(4). As further

set forth below, each Debtor's COMI is located in the jurisdiction where each Proceeding is

pending.

       63.     Section 1516(c) of the Bankruptcy Code provides that, "absen[t] evidence to the

contrary, the debtor's registered office ...   is presumed to be the center of the debtor's main

interests." 11 U.S.C. § 1516(c). Because the COMI is undefined in the Bankruptcy Code, this

presumption comports with judicial precedent that "generally equates [the COMI] with the

concept of 'principal place of business' in the United States."       In re Millennium Global

Emerging Credit Master Fund Ltd, 458 B.R. 63, 72 (Bankr. S.D.N.Y. 2011) (quoting In re Tri-

Continental Exchange Ltd, 349 B.R. 627, 634 (E.D. Cal. 2006)); see also In re Basis Yield

Alpha Fund (Master), 381 B.R. 37, 48 (Bankr. S.D.N.Y. 2008) (using "COMI" and "principal

place of business" interchangeably). Thus, in determining the COMI, courts have considered

"any relevant activities, including liquidation activities and administrative functions ...    the


                                               - 25 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    64 of26
                                                                  125
                                                                    of PageID
                                                                       35     #:1




location of the debtor's headquarters; the location of those who actually manage the debtor ...

the location of the debtor's primary assets; the location of the majority of the debtor's creditors

or of a majority of the creditors who would be affected by the case; and[] the jurisdiction

whose law would apply to most disputes." See In re Suntech Power Holdings Co., Ltd, 520

B.R. 399, 416 (citing Morning Mist Holdings Ltd v. Krys (In re Fairfield Sentry Ltd), 714

F.3d 127, 137 (2d Cir. 2013)). COMI should be assessed as of the date of the filing of the

chapter 15 proceeding. See, e.g., In re British American Ins. Co., Ltd, 425 B.R. 884 (Bankr.

S.D. Fla. 2010).

       64.     Here, since the Debtors have their registered offices in the locations where the

underlying Proceedings are pending, the Cayman Islands, British Virgin Islands, and Bermuda

are their presumed COMI.        11 U.S.C. § 1516(c).      This presumption is supported by the

underlying facts. As set forth in detail in the Pearson Declaration, the Liquidators are obligated

to collect and liquidate all of the Debtors' assets, wherever located, and bring them, respectively,

to the Cayman Islands, British Virgin Islands, and Bermuda for distribution through a Court-

approved and statute sanctioned distribution priority. Any disputes over the application of those

statutes will be referred to and decided by each applicable Court.         Furthermore, since the

appointment of the Liquidators, they have taken active steps to assess each Debtor's assets,

collect in the books and records of each of the Debtors, and otherwise focus on their statutory

duties to liquidate each of the Debtors. Therefore, each of the Proceedings is and should be

recognized as a foreign main proceeding.

      n.       The Petitioners are Qualifying Foreign Representatives.

       65.     Section 101(24) of the Bankruptcy Code defines "foreign representative" as "a

person . .     authorized in a foreign proceeding to administer the reorganization or the


                                               - 26 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    65 of27
                                                                  125
                                                                    of PageID
                                                                       35     #:1




liquidation of the debtor's assets or affairs or to act as a representative of such foreign

proceeding." 11 U.S.C. § 101(24). The Petitioners satisfy this definition. First, the Petitioners

are individuals and thus "persons" under section 101(41) of the Bankruptcy Code. Second, in

accordance with the Appointment Orders, the Petitioners are authorized to administer the

liquidations of each of the Debtors' assets in accord with the terms of the Appointment Orders.

See Pearson Declaration, Exhibit A

               m.      The Petition Meets the Requirements of Section 1515.

       66.     Finally, the Proceedings satisfies the procedural and evidentiary requirements of

section 1515 of the Bankruptcy Code that are necessary for recognition as a foreign main

proceeding. Under Section 1515, a petition must be filed with the court and accompanied by

certain statements and documents. See 11 U.S.C. § 1515. The Petitions here, as supported by

the Pearson Declaration, meets these requirements.

       67.     First, the Petitioners properly filed the Petitions on behalf of the Debtors m

accordance with section 1515(a) of the Bankruptcy Code.

       68.     Second, as required under section 1515(b) of the Bankruptcy Code, documents

evidencing each Proceeding's existence and the Petitioners' appointment are attached as Exhibit

A to the Pearson Declaration.

       69.     Third, the Pearson Declaration includes a statement that each of the Proceedings

is the only foreign proceeding with respect to each of the Debtors known to the Petitioners,

thereby satisfying Section 1515(c)'s requirement to list all known foreign proceedings pending

with respect to a debtor.

       70.     Fourth, the Pearson Declaration includes all information required by Rule

1007(a)(4) of the Federal Rules of Bankruptcy Procedure, including a corporate ownership

                                              - 27 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    66 of28
                                                                  125
                                                                    of PageID
                                                                       35     #:1




statement, a list of all persons authorized to administer each Debtor's assets, a list of all parties to

litigation pending in the U.S. in which each Debtor is a party, and a list of all entities, if any,

against whom provisional relief is being sought under section 1519 of the Bankruptcy Code.

       B.      The Petitioners' Request Necessary and Appropriate Relief under Section
               1521(a).

       71.     Pursuant to section 152l(a) of the Bankruptcy Code, the Petitioners request that

this Court enter an order granting certain additional relief as described above. The Court has

authority, upon recognizing each Proceeding, to grant "any appropriate relief' under section

152l(a) of the Bankruptcy Code when necessary to effectuate chapter 15's purpose and protect

the Debtors' assets or the interests of its creditors and other stakeholders. The additional relief

requested in each Petition is "appropriate" because it is necessary to (i) identify and pursue the

Debtors' assets in the U.S. (including potential claims), (ii) protect the Debtors' assets from

pending or future litigation, and (iii) generally ensure each Proceeding's success.

       72.     Under section 1522(a) of the Bankruptcy Code, this Court may only grant

additional relief under section 152l(a) of the Bankruptcy Code if creditors' interests are

"sufficiently protected." In making this determination, courts balance the interests of the foreign

representatives with the interests of creditors and other affected parties.       CT Inv. Mgmt. Co.

v. Cozumel Caribe, S.A. de C. V (In re Cozumel Caribe, S.A. de C. V), 482 B.R. 96, 108 (Bankr.

S.D.N.Y. 2012); In re AJW Offshore, Ltd, 488 B.R. 551, 559 (Bankr. E.D.N.Y. 2013). And in

considering creditors' interests, the limitation in Section 1522(a) only applies where "it is shown

that the foreign proceeding is seriously and unjustifiably injuring United States creditors." See

H. Rep. No. 109-31, pt. 1, 109thCong., 1st Sess. 116 (2005).

       73.     The circumstances here demonstrate that creditors' interests are "sufficiently

protected."    Each Proceeding affords creditors proper treatment because each Debtor's

                                                 - 28 -
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    67 of29
                                                                  125
                                                                    of PageID
                                                                       35     #:1




liquidation will treat each creditor in accordance with the priorities set forth in each of the

Proceedings. Next, U.S. creditors will not be subject to undue prejudice. And the distribution of

each Debtor's assets is similar to what might occur under U.S. law. Finally, even if creditors

could prove harm to their interests, the need to ensure the efficiency and success of the

Proceeding outweighs that harm.



       WHEREFORE, the Petitioners respectfully request an order, substantially in the form

attached hereto as Exhibit A, granting the relief requested herein and such other and further relief

as this Court deems just and proper.


Dated: November 27, 2018
Miami, Florida




                                              EFRLAWFIRM

                                              /s/ Eduardo F. Rodriguez
                                              Eduardo F. Rodriguez (Florida Bar No. 36423)
                                              1548 Brickell Avenue
                                              Miami, Florida 33129
                                              (305) 340-0034 (telephone)

                                              ALSTON & BIRD LLP

                                              William S. Sugden (pro hac vice pending)
                                              Jonathan T. Edwards (pro hac vice pending)
                                              1201 West Peachtree Street
                                              Atlanta, Georgia 30309
                                              (404) 881-7000 (telephone)
                                              Attorneys for the Foreign Representatives




                                               - 29 -
Case: 1:19-cv-06343 DocumentDoc
        Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                      Filed        PagePage
                                            11/27/18    68 of30
                                                              125
                                                                of PageID
                                                                   35     #:1




                             EXHIBIT A
                              [Proposed Order]
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    69 of31
                                                                   125
                                                                     of PageID
                                                                        35     #:1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                              )
                                                    )       Chapter 15
North Pointe Holdings (BVI) Ltd. (in                )
Liquidation),                                       )       Case No. 18-24659-AJC
                                                    )
         Debtor in a Foreign Proceeding.            )
_________________                                   )


                 ORDER RECOGNIZING FOREIGN MAIN PROCEEDING
                       AND GRANTING ADDITIONAL RELIEF

          This Court held a hearing on ______            _____,_
                                                             to consider the official form and

verified petitions, filed on November 27, 2018 (together, the "Petitions") by Michael Pearson

of FFP Limited and Hadley Chilton of FFP (BVI) Limited, in their capacities as Joint Official

Liquidators (the "Cayman Islands Petitioners") of Diversified Real Estate Development Ltd (in

Official Liquidation); GMS Global Market Step Up Note Ltd (in Official Liquidation);

Preferred Income Collateralized Interest Ltd (in Official Liquidation); Sentinel Investment Fund

 SPC (in Official Liquidation); SG Strategic Income Ltd (in Official Liquidation); Sports

Aficionados Ltd (in Official Liquidation); and Vanguardia Group Inc (in Official Liquidation)

(the "Cayman Islands Debtors"), Michael Pearson of FFP Limited and Stephen Briscoe of FFP

(BVI) Limited, in their capacities as Joint Liquidators (the "British Virgin Islands Petitioners")

for Vanguardia Holdings Ltd. (in Liquidation), Spyglass Investment Management Ltd. (in

Liquidation), North Pointe Holdings (BVI) Ltd. (in Liquidation), and Biscayne Capital (B.V.I.)

Ltd. (in Liquidation) (the "British Virgin Islands Debtors"), and Michael Pearson of FFP

Limited and Stephen Briscoe of FFP (BVI) Limited, in their capacity as Liquidators (the

"Bermuda Petitioners" and together with the Cayman Islands Petitioners and British Virgin

Islands Petitioners, the "Petitioners" or the "Foreign Representative") of Biscayne Capital
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    70 of32
                                                                  125
                                                                    of PageID
                                                                       35     #:1




Holdings Limited (in Creditor Voluntary Liquidation) (the "Bermuda Debtor" and together with

the Cayman Islands Debtors and the British Virgin Islands Debtors, the "Debtors").              The

Foreign Representatives    seek an order from the Court recognizing the winding up and

liquidation of each of the Debtors (each a "Proceeding" collectively the "Proceedings") as a

foreign main proceeding under section 1517 of title 11 of the United States Code (the

"Bankruptcy Code") and granting certain additional relief under section 1521 of the

Bankruptcy Code. After due deliberation and sufficient cause appearing therefor, this Court

makes the following findings of fact and conclusions of law:

        A.     This Court has jurisdiction over this matter under 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(P). Venue is proper in this district pursuant to 28

U.S.C. §§ 1408, 1409 and 1410.

        B.     The Petitioners are "persons," as such term is defined in 11 U.S.C. § 101(41).

        C.     The Debtors are eligible to be a debtor under 11 U.S.C. § 109(a).

        D.     The Petitioners are the Debtors' "foreign representative," as such term is defined

in 11 U.S.C. § 101(24).

        E.     This chapter 15 cases were properly commenced under 11 U.S.C. §§ 1504 and

1515.

        F.     The Petitioners have satisfied the requirements of 11 U.S.C. § 1515 and Fed. R.

Bankr. P. 1007(a)(4).

        G.     The Proceedings are a "foreign proceeding," as such term is defined in 11 U.S.C.

§ 101(23).

        H.     The Proceedings are entitled to recognition      by this Court under 11 U.S.C.

§ 1517(a).


                                                2
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    71 of33
                                                                   125
                                                                     of PageID
                                                                        35     #:1




        I.        The Proceedings are pending in the country where each of the Debtors' have their

center of main interests and are a "foreign main proceeding," as such term is defined in 11

U.S.C. § 1502( 4), and are entitled to recognition as a "foreign main proceeding" under 11

U.S.C. § 1517(b)(l).

        J.        The Petitioners are entitled to all the relief provided pursuant to 11 U.S.C.

§ 1520, without limitation.

        K.        The Petitioners are entitled to all relief expressly set forth m 11 U.S.C.

§§ 152l(a)-(b).

        L.        The relief granted hereby is necessary and appropriate, in the interests of the

public and international comity, consistent with the public policy of the United States, and

warranted under 11 U.S.C. §§ 1517, 1520, and 1521.

        Accordingly, it is hereby ORDERED:

        1.        The Proceedings are granted recognition as a foreign main proceedings under 11

U.S.C. §§ 1517(a) and 1517(b)(l).

        2.        All relief afforded a foreign mam proceeding under 11 U.S.C. § 1520 1s

granted.

        3.        In accordance with 11 U.S.C. § 1520(a)(l), 11 U.S.C. §§ 361 and 362 apply to the

Debtors and their property that is currently within or may be brought into the territorial

jurisdiction of the United States.

        4.        The Petitioners are authorized to file notices of these cases, the applicability of 11

U.S.C. §§ 361 and 362, and any other such notices the Petitioners deem necessary in any of the

pending litigation wherein a Debtor is a party or any other proceeding.




                                                    3
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                           Filed        PagePage
                                                 11/27/18    72 of34
                                                                   125
                                                                     of PageID
                                                                        35     #:1




        5.       The Petitioners are authorized to operate the Debtors' business and exercise the

powers of a trustee to the extent provided by 11 U.S.C. § 1520(a)(3), including, for the

avoidance of doubt, drawing down on the Debtors' United States bank, securities, deposit, and

similar accounts and making distributions in the Proceedings.

        6.       In accordance with 11 U.S.C. § 152l(a), all persons and entities, other than the

Petitioners and their representatives and agents, are hereby enjoined from (a) commencing or

continuing an action or proceeding concerning the Debtors' assets, rights, obligations, or

liabilities; (b) executing against any of the Debtors' assets; (c) taking or continuing any act to

create, perfect, or enforce a lien or other security interest, setoff, or other claim against the

Debtors or their property; (d) transferring, relinquishing, or disposing of any property of the

Debtors to any person or entity other than the Petitioners; or (e) declaring or considering the

commencement of the Proceedings or the Debtors' chapter 15 case a default under any

agreement, contract, or arrangement.

        7.       In accordance with section 1521(4) and the Federal Rules of Bankruptcy

Procedure (the "F.R.B.P."), the Petitioners are authorized to conduct the examination of

witnesses (including any and all parties or person subject to examination under F.R.B.P. 2004),

the taking of evidence, or the delivery of information concerning the Debtors' assets, affairs,

rights, obligations, or liabilities.

        8.       In accordance with 11 U.S.C. §§ 152l(a)(5) and (b), the administration,

realization, and distribution of the Debtors' assets located within the territorial jurisdiction of the

United States are entrusted to the Petitioners, and the Petitioners are hereby established as the

exclusive representatives of the Debtors in the United States.




                                                  4
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 3Filed: 09/24/19
                                          Filed        PagePage
                                                11/27/18    73 of35
                                                                  125
                                                                    of PageID
                                                                       35     #:1




         9.     No action taken by the Petitioners, the Debtors, or their representatives m

connection with these chapter 15 cases or any adversary proceeding filed by or against the them

shall be deemed to constitute a waiver of the rights or benefits afforded such persons under 11

U.S.C. §§ 306 and 1510.

         10.    A copy of this order shall be served, within five business days of entry of this

order, by fax, e-mail, regular mail, or overnight courier upon all of the Debtors' known creditors

and investors, the Office of the United States Trustee, and such other entities as the Court may

direct. Service in accordance with this Order shall constitute adequate and sufficient notice of

the terms hereof

         11.    This Court shall retain jurisdiction     with respect to the enforcement         or

interpretation of this Order and any request by any person or entity for relief from the provisions

hereof




                                                 ###




Submitted by:

William S. Sugden
ALSTON & BIRD LLP
1201 West Peachtree Street, NW
Atlanta, Georgia 30309
(404) 881-7000 (telephone)
Will. Sugden(a:)alston.com

Counsel to the Foreign Representatives




                                                 5
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 74 of 125 PageID #:1




                   EXHIBITB
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 22
                                      Filed:Filed
                                              09/24/19 Page Page
                                                  01/14/19  75 of 125
                                                                  1 of PageID
                                                                       10     #:1




 ORDERED in the Southern District of Florida on January 11, 2019.




                                                      A. Jay Cristal, Judge
                                                      United States Bankruptcy Court


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                            )
                                                  )        Chapter 15
NORTH POINTE HOLDINGS (BVI)                       )
LTD. (in Liquidation), et al.,                    )        Case No. 18-24659-AJC
                                                  )
         Debtors in a Foreign Proceeding.         )        Jointly Administered
_________________                                 )


                 ORDER RECOGNIZING FOREIGN MAIN PROCEEDING
                       AND GRANTING ADDITIONAL RELIEF

          This Court held a hearing on January 10, 2010 at 2 p.m., to consider the official

forms and verified petitions, filed on November 27, 2018 (together, the "Petitions") [Doc.

No. 3] by Michael Pearson ofFFP Limited and Hadley Chilton of FFP (BVI) Limited, in their

capacities as Joint Official Liquidators (the "Cayman Islands Petitioners") of Diversified Real

Estate Development Ltd. (in Official Liquidation); GMS Global Market Step Up Note Ltd. (in

Official Liquidation); Preferred Income Collateralized Interest Ltd. (in Official Liquidation);

 Sentinel Investment Fund SPC (in Official Liquidation); SG Strategic Income Ltd. (in Official

Liquidation); Sports Aficionados Ltd. (in Official Liquidation); and Vanguardia Group Inc. (in
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 22
                                     Filed:Filed
                                             09/24/19 Page Page
                                                 01/14/19  76 of 125
                                                                 2 of PageID
                                                                      10     #:1




Official Liquidation) (the "Cayman Islands Debtors"), Michael Pearson of FFP Limited and

Stephen Briscoe of FFP (BVI) Limited, in their capacities as Joint Liquidators (the "British

Virgin Islands Petitioners") for Vanguardia Holdings Ltd. (in Liquidation);              Spyglass

Investment Management       Ltd. (in Liquidation); North Pointe Holdings (BVI) Ltd. (in

Liquidation); and Biscayne Capital (B.V.I.) Ltd. (in Liquidation) (the "British Virgin Islands

Debtors"), and Michael Pearson of FFP Limited and Stephen Briscoe of FFP (BVI) Limited, in

their capacity as Liquidators (the "Bermuda Petitioners" and together with the Cayman Islands

Petitioners   and British Virgin Islands Petitioners,     the "Petitioners" or the "Foreign

Representative") of Biscayne Capital Holdings Limited (in Creditor Voluntary Liquidation) (the

"Bermuda Debtor" and together with the Cayman Islands Debtors and the British Virgin Islands

Debtors, the "Debtors"). The Foreign Representatives seek an order from the Court recognizing

the winding up and liquidation of each of the Debtors (each a "Proceeding" collectively the

"Proceedings") as a foreign main proceeding under section 1517 of title 11 of the United

States Code (the "Bankruptcy Code") and granting certain additional relief under section

1521 of the Bankruptcy Code. After due deliberation and sufficient cause appearing therefor,

this Court makes the following findings of fact and conclusions of law:

       A.      This Court has jurisdiction over this matter under 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(P). Venue is proper in this district pursuant to 28

U.S.C. §§ 1408, 1409 and 1410.

       B.      The Petitioners are "persons," as such term is defined in 11 U.S.C. § 101(41).

       C.      The Debtors are eligible to be a debtor under 11 U.S.C. § 109(a).

       D.      The Petitioners are the Debtors' "foreign representative," as such term is defined

in 11 U.S.C. § 101(24).
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 22
                                     Filed:Filed
                                             09/24/19 Page Page
                                                 01/14/19  77 of 125
                                                                 3 of PageID
                                                                      10     #:1




        E.      This chapter 15 cases were properly commenced under 11 U.S.C. §§ 1504 and

1515.

        F.      The Petitioners have satisfied the requirements of 11 U.S.C. § 1515 and Fed. R.

Bankr. P. 1007(a)(4).

        G.      Each Proceeding is a "foreign proceeding," as such term is defined in 11 U.S.C.

§ 101(23).

        H.      Each Proceeding 1s entitled to recognition     by this Court under 11 U.S.C.

§ 1517(a).

        I.      Each Proceeding is pending in the country where each Debtor has its center of

main interests and each foreign proceeding is a "foreign main proceeding,"      as such term is

defined in 11 U.S.C. § 1502(4), and is entitled to recognition as a "foreign main proceeding"

under 11 U.S.C. § 1517(b)(l).

        J.      The Petitioners are entitled to all the relief provided pursuant to 11 U.S.C.

§ 1520, without limitation.

        K.      The Petitioners   are entitled to all relief expressly   set forth m 11 U.S.C.

§§ 152 l(a)-(b ).

        L.      The relief granted hereby is necessary and appropriate, in the interests of the

public and international comity, consistent with the public policy of the United States, and

warranted under 11 U.S.C. §§ 1517, 1520, and 1521.

        Accordingly, it is hereby ORDERED:

        1.      Each Proceeding is granted recognition as a foreign main proceedings under 11

U.S.C. §§ 1517(a) and 1517(b)(l).




                                                2
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 22
                                      Filed:Filed
                                              09/24/19 Page Page
                                                  01/14/19  78 of 125
                                                                  4 of PageID
                                                                       10     #:1




        2.     All relief afforded a foreign mam proceeding under 11 U.S.C. § 1520 1s

granted.

        3.     In accordance with 11 U.S.C. § 1520(a)(l), 11 U.S.C. §§ 361 and 362 apply to the

Debtors and their property that is currently within or may be brought into the territorial

jurisdiction of the United States.

        4.     The Petitioners are authorized to file notices of these cases, the applicability of 11

U.S.C. §§ 361 and 362, and any other such notices the Petitioners deem necessary in any of the

pending litigation wherein a Debtor is a party or any other proceeding.

        5.     The Petitioners are authorized to operate the Debtors' business and exercise the

powers of a trustee to the extent provided by 11 U.S.C. § 1520(a)(3), including, for the

avoidance of doubt, drawing down on the Debtors' United States bank, securities, deposit, and

similar accounts and making distributions in the Proceedings.

        6.     In accordance with 11 U.S.C. § 152l(a), all persons and entities, other than the

Petitioners and their representatives and agents, are hereby enjoined from (a) commencing or

continuing an action or proceeding concerning the Debtors' assets, rights, obligations, or

liabilities; (b) executing against any of the Debtors' assets; (c) taking or continuing any act to

create, perfect, or enforce a lien or other security interest, setoff, or other claim against the

Debtors or their property; (d) transferring, relinquishing, or disposing of any property of the

Debtors to any person or entity other than the Petitioners; or (e) declaring or considering the

commencement of the Proceedings or the Debtors' chapter 15 case a default under any

agreement, contract, or arrangement.

        7.     In accordance with section 1521(4) and the Federal Rules of Bankruptcy

Procedure (the "F.R.B.P."), the Petitioners are authorized to conduct the examination of


                                                 3
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 22
                                      Filed:Filed
                                              09/24/19 Page Page
                                                  01/14/19  79 of 125
                                                                  5 of PageID
                                                                       10     #:1




witnesses (including any and all parties or person subject to examination under F.R.B.P. 2004),

the taking of evidence, or the delivery of information concerning the Debtors' assets, affairs,

rights, obligations, or liabilities.

         8.      In accordance with 11 U.S.C. §§ 152l(a)(5) and (b), the administration,

realization, and distribution of the Debtors' assets located within the territorial jurisdiction of the

United States are entrusted to the Petitioners, and the Petitioners are hereby established as the

exclusive representatives of the Debtors in the United States.

         9.     No action taken by the Petitioners, the Debtors, or their representatives m

connection with these chapter 15 cases or any adversary proceeding filed by or against the them

shall be deemed to constitute a waiver of the rights or benefits afforded such persons under 11

U.S.C. §§ 306 and 1510.

         10.     A copy of this order shall be served, within five business days of entry of this

order, by fax, e-mail, regular mail, or overnight courier upon all of the Debtors' known creditors

and investors, the Office of the United States Trustee, and such other entities as the Court may

direct. Service in accordance with this Order shall constitute adequate and sufficient notice of

the terms hereof

         11.     This Court shall retain jurisdiction      with respect to the enforcement or

interpretation of this Order and any request by any person or entity for relief from the provisions

hereof



                                                  ###




                                                  4
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 22
                                     Filed:Filed
                                             09/24/19 Page Page
                                                 01/14/19  80 of 125
                                                                 6 of PageID
                                                                      10     #:1




Submitted by:

William S. Sugden
ALSTON & BIRD LLP
1201 West Peachtree Street, NW
Atlanta, Georgia 30309
(404) 881-7000 (telephone)
Will.Sugden@alston.com

Counsel to the Foreign Representatives

William S. Sugden, Esq., shall serve a copy of this signed Order to all interested parties
immediately upon receipt of this Order and shall file a certificate of service with the Clerk of the
Court.




                                                  5
     Case: 1:19-cv-06343 DocumentDoc
             Case 18-24659-AJC   #: 1 22
                                      Filed:Filed
                                              09/24/19 Page Page
                                                  01/14/19  81 of 125
                                                                  7 of PageID
                                                                       10     #:1




                                          SERVICE LIST

Electronic Mail Notice List

        The following is the list of parties who are currently on the list to receive email
notice/service for this case.

 -   Office of the US Trustee, USTPRegion2l.MM.ECF@usdoj.gov

Manual Notice List

Sordo & Associates, P.A.
3006 Aviation Avenue, Suite 2A
Coconut Grove, Florida 33133

Reed Smith LLP
1001 Brickell Bay Drive
Suite 900
Miami, FL 33131

Investors/Creditors via Electronic Mail

Name                                     Email
Pedro Pozo                               3d4 l pedro@gmail.com
Carmen Acosta                            3d4 l pedro@gmail.com
Arnoldo B. Lacayo                        alacayo@sequorlaw.com
Alex Hernan Alarcon Sanchez              al exalarcon3 8@hotmail.com
Alejandro Mondolfi                       amondolfi@gmail.com
Alejandro Mondolfi                       amondolfi@gmail.com
Alvaro Muscio                            amus42@gmail.com
Ana Milena Cobo                          anamilecobo@hotmail.com
Angel Arias                              angelbolivararias@gmail.com
Angel Fernandez                          angelfdzl953@gmail.com
Ana Monge                                anitam62@aol.com
Anali Tobi                               anitobi@hotmail.com
Blas Daboin                              blas.daboin@gmail.com
Carlos Bravo                             bravo_ car@hotmail.com;
                                         bravo car~yahoo.com
Margarita Arcos Darquea                  cachita42003@yahoo.es
Carlos Legaspy                           carlos@insightamericas.net
Felicia Parson/Carlos Legaspy            carlos@insightamericas.net
Concepcion Gutierrez Cassini             cassini 5O@hotmail.com
Marcelo Novillo                          ccnovillo@gmail.com
Cesar Arellano                           cesarellano@i cloud. com

                                                  6
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 22
                                     Filed:Filed
                                             09/24/19 Page Page
                                                 01/14/19  82 of 125
                                                                 8 of PageID
                                                                      10     #:1




Name                              Email
Jorge Chacin                      chacinjorgeadvisor@gmail.com
Gonzalo Vorbeck                   chalo.vorbeck@gmail.com
Claudio Marrone/ REP Fernando     cmarrone@spmgroup.com.ve
Martinez
Carlos Najera/Laura Acuna         crnaj erad@hotmail.com
Diego Mussio                      d.mussio@hotmail.com
Daniel Sauthier                   Dani el. Sauthi er@tecpetrol.com
David Palacios                    david.palacios.p@gmail.com
Darren Azman                      Dazman@mwe.com;
                                  Conor.Blake@sannegroup.com;
                                  Mark. Shaw@sannegroup.com;
                                  Rose.Hasler@sannegroup.com;
                                  Adrian.Baili e@sannegroup.com;
                                  IACapital~sannegroup.com;
Diego Young                       diego _young@hotmail.com
Diego Vasquez                     diegovasquezdaval os@gmail.com
Carlos Heras Cardenas             drheras725@gmail.com
Diogo Rossi Ibaixe                drossi@briix.com.br
Edwin Acosta Felton               eacostaf@hotmail.com
Ezequiel Aleman                   ealeman@fedus.com.uy
Eduardo Battistini                eduba54@gmail.com
Emilie Bazin                      Emilie.Bazin@syzgroup.com;
                                  Syzlam2~syzgroup. com
Erika Elizabeth Calderon Medina   erikaecm@hotmail.com
Eduardo Felipe Da Silva Soares    esoares@gaveainvest.com. br
Evelio Guerrero Alvarado          eveli oguerreroa@hotmail.com
Fabio Missale                     fabiomissale@icloud.com
Nelson Fazenda                    fazenda. nel son@gmail.com
Federico Gil                      Federico.gil4@icloud.com
Luis Fernando Lata Sanchez        fernando _lata _ sanchez _ 13O@hotmail.com
Francisco Estupifi.an             festupinan@int-partners.com
Ferdinand Porak                   fporak@falconam.com
freddy altamirano                 freddy altamirano2@yahoo.es
Fernando Taboada                  ftaboadag@gmail.com
Luis Eduardo Guzman Ocampo        geduardo567@gmail.com
Galo Aguirre                      gerencia l@protonmail.com
Silvana Landazuri                 gerencia l@protonmail.com
Gloria Benitez                    gloria-ab2008@hotmail.com
Greg Holland                      greg.holland@gmail.com
Gloria Vinueza                    gvinueza@zonatrade.com
Hugo Jose Luis Garcia Poveda      hgarcia@blifetraining.com


                                          7
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC   #: 1 22
                                     Filed:Filed
                                             09/24/19 Page Page
                                                 01/14/19  83 of 125
                                                                 9 of PageID
                                                                      10     #:1




Name                             Email
Ibrahim Reyes                    ibrahimreyes3@gmail.com
Ibrahim Reyes                    ibrahimreyesfert@gmail.com
Ignacio Ortelli                  iortelli3@gmail.com
Isabel Ortiz Calderon            isabelaurelia@gmail.com
James Esparza Cisneros           james esparza@offix-int.com
Javier Wright                    javierwright@hotmail.com
Juan Carlos Calero               jcalero3007@gmail.com;
                                 j cal ero(a),isabel. com. ec
W eilian Chen Lee                jlam _ 828@hotmail.com
Jose Miguel Varas                jm@varas.com
Juan Mendoza                     jmendoza@sequorlaw.com
Marcelo Jorcin                   jorcimar@yahoo.com
Jorge Villacis                   j ovillacis@yahoo.com
Juan Vieira Rey                  juanvieirarey@yahoo.com
Jorge Wated                      jwated@almacenesbuenhogar.com
Luisa Aray Merino                lachinaaray@yahoo.com
Laura Luna Gabor                 lauralunagaibor@hotmail.com
Jose Levy                        levyped@gmail.com
Mary Levy                        levyped@yahoo.com
Luis Gonzalez                    lgonzal ez@vi dalink. com. br
Lucha Merino                     luchaperez@yahoo.com
Luz Elvira Pazmino Gonzalez      lucypazminog@yahoo.com.ar
Luis Alberto Ludefi.a Jimenez    luisl8gnr@hotmail.com
Elsa Guadalupe Molina Moncayo    lupi taguz@yahoo.com
Franco Cordivani                 maloni@cantv.net
Monica Marcela Guerra Cabezas    marceguerrac@gmail.com
Maria Fernanda Franco            mariferfranco@hotmail.com
Martha Touzard                   martha.touzard@gmail.com
Martin Litwak                    martin.litwak@litwak-partners.com
Michele Behar                    mbm.behar@gmail.com;
                                 paul o.cardoso(a),lhm.com. br
Marco Calero                     meal ero@tadel.com. ec
Mercedes Fiorito de Augspach     mfi orito@regal osvi p. com;
                                 federi co. augspach(a),gmail.com
Miguel Verdias                   miguel.verdias.sc@gmail.com
Mikelee Mauchi Bravo             mikemauchi@hotmail.com
Gladys Margarita Ochoa Egas      mochoae@yahoo.com
Mauricio Quintero                mquintero@bpi-gruposantander.com
Martin Trott                     MTrott@RHSWCaribbean.com
Nicholas G. Arons                narons@katskykorins.com
Natalia Rubio                    nataliarubiouy@hotmail.com

                                         8
    Case: 1:19-cv-06343 DocumentDoc
            Case 18-24659-AJC    #: 122
                                      Filed: 09/24/19
                                          Filed       PagePage
                                                01/14/19  84 of 10
                                                                125ofPageID
                                                                      10    #:1




Name                             Email
Graciela Robles                  negrarobles@yahoo.com
Patricia Sanchez                 patri san l 960@gmail.com
Patty Correia                    pattycorreia67@hotmail.com
Paul Ortega                      paul ortega@hotmail.com
Pablo L Perrotta                 perropa l 23@gmail.com
Edison Garcia Gualpa             proysec93@gmail.com
Roberto Cardoso                  rcardosove@hotmail.com
Roberto Cardoso Somoza           rcardosove@hotmail.com;
                                 rcardosove(a),yahoo.com;
Ricardo Novoa Bejarano           moboab@noboabej arano .com
Rosa maldonado                   rositavm@gmail.com
Sandra Ghirard                   sandra@carmineri storante. com
Sandro Navas                     sandronavas@navseguros.com
Servicios Juridicos              servicio.juridico@hotmail.com
Fabrian Yar                      silfes20l 5@gmail.com
Silvana Landazuri M.             silvanalandazuri87@gmail.com
Sergio Mosquera                  smosquera@crepesywaffles.ec
Sergio Pisano                    spisanouy@gmail.com
Stroe Paul Viorel                spvstroe@gmail.com
Tracey Goodwin                   Tracey.Goodwin@RaymondJames.com
Valentin Sainz                   vsainz@yahoo.com
Ximena M Perez Martinz           xmperez@yahoo.com
Javier Pinto                     xpintov@gmail.com




                                         9
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 85 of 125 PageID #:1




       Exhibit “B”
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 86 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 87 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 88 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 89 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 90 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 91 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 92 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 93 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 94 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 95 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 96 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 97 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 98 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 99 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 100 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 101 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 102 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 103 of 125 PageID #:1
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 104 of 125 PageID #:1




       Exhibit “C”
  Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 105 of 125 PageID #:1




Frc,m:                            Fernando Haberer <fhb@pbadvisor.net>
Sent:                             6/6/2018 4:09:56 PM +0000
To:                               Fernando Haberer <fhb@pbadvisor.net>
Subject:                          FW: ...Confidential: RE: Re: Privileged & Confidential
Attachments:                      image001.gif; image002.jpg; image003.gif




From: "J.Demichelis.@arnicorp.com" ·<J.Demichelis@amicorp.corn>
Date:Thursday, September 25, 2014 at 11:12 AM
To: "aavHa@arhmf.com" <aavila@arhmf.com>
Cc: "CGarcia@arhrnf.com" <CGarcia@arhmf.corn>, "EMueHe@arhmf.com"
<EMuelle@arhmf.com>, Fernando Haberer <fhb@pbadvisor.net>,
"Juan.cortes@blscaynecaPital.com" <juan.cortes@biscaynecapital.com>
Subject: Re: *Confidential: RE: Re: Privileged & Confldent1a1


DearAlcid~Erik,

I hope this emailflnd youwen.

Pleasebe informed that the documentsLneed for our internal compliance are the following:

Doc11mentsregarding SBHIVG
         l.   Copyof Memorandumand .Articlesof Associationand lastFinancialStatements
         2.    Copy of Certificateoflncoi:poration
         3. OrganizationchartofthecPIIIPa.llY     andits econOlll.ic
                                                                  group(FµJJ descriptionof the ownetship;jurisdiction.
         branches.,agencies or place of business.involvedmust be detailed.in the.chart)

         Da.tec,fthe Orgim.iz~.ti®Chart:~
         4.                                                   Shares);or
               Copy of StockRegisterBook (in case of Registered
         Copy ofthe CustodianAgreei:nent(incase ofBca.rerShares)


         regar.dingSMEtSPVs I LLCs
D0c11.ments
         1. Copyof Memorandu.tn
                              and .ArticlesofAssociatiommdlast FinancialStatements.
         2.    Copy of Certificateof Incorporation

         3, Organizationchartof the companyan.dits ecpnon:tlc    grQUp(Fµll descriptionof the own~p.jurisdiction,
         branches, agencies or place•ofbusiness involvedmust be detailed in the.chart)

         Date ofthe OrganizationChl!rt;_




                                                                                                                    Page001
  Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 106 of 125 PageID #:1




           4,   eopy·ofSfock:Regi5terB®k(in(:l!.seofJJ.egi&tered.Sbares);
                                                                or
           eopy.otthe
                   ~·•Agtee:rnent•(iiicue•o.f'Beilrer•Shares.)



Doc1J111jnts••·reglltding•.the•B0nds
                           a.n4
           1. Copyofthete.nns        of theBow:&
                              conditions
           2.   <::opy
                    of!heBond
           3.                                as.Bon4hc,J4er
                Copy.ofdic.Agrccm~·with·!heBIJ.11k

           Tfumkyoul

           JP




           JuimPffllo D!!mll:lhlll§
           Semorrrost~




           .Aml®lrpC:11~$3 !it'i.
           Pa~        4!! I P.O. Boo:
                                    4$14 I OUrai,ao
                                                                +500(il 434 swaI VOll!":$57!1
           Tel.:+!iOO!.S)434$00 I f!'a)t:+5$ ($) 434 3533I Olreoet:




 11
                                                  .•C$rtw.·
  ·.-00t1!:i/2014•07:S$:Je••P!>J..,,.,,.::g~.g!f>Juan••~n®                  PM-Ok,.Th!i.•1~it.<tla.t•
                                                        --0$lf~l2014•03:05;$3
                                                                           ••                   1
i:1,ug~t'I\/!!,!
             m~atat rmQriWit!Eiik.Atf~® g
f'mm;.<\llaviJl.@arhrnf,com>··
    <juan,CCll'lrl8@bilcllynecapililLootn>
T>'.1;




                                                                                                Page002
   Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 107 of 125 PageID #:1




{',<";;<J.DamlchaNs@amlcorp.com>,
                               <CGarda@arhmf.com>,<EMuella@arhmf.com>, <1hb@pbadvtsor.net>
Ql'lm;09/19/2014 07:58 PM
}<i*~r.."l:Re: •Confid(lrftial:RE:Re: Privil~ed & Confidenijal




                         but 1had pteviouslyindicatedtfuittwas notavailableWednesmw
Sorryfor the inconv¢n.ience                                                       Ill.orning.




           Erik.
           Do confirmtomeet at noonat your office?Break.atJ :09 andthen reconveneto go overitems
           with Al for about 30 minutes?

           If so, maybe Cintya can send.us an .invite.

           Juanc. Cortes

           On Sep 19,2014,at3:11 PM~''J.D.ooilbhelii~taJooilconM~om"
                                                             <J.D~tn.icheli8@lli;ruc.Qm,fom>
           wrote:

                      Ok. Great!

                      Please letme know the please of the meeting and the time that your prefer to start.

                      Thahkyou.

                      JP




                                            6.V,
                       Amll:Qrp C!IF'll!\l!BO
                       Pa.ni.ramig45 I P .o. Box 4914 I Cura~o
                       Tei.: -.$00 (9) 434 3500I Fa>:.:-,,599(~) 434 3533I Diract:""599{9)434 3578 I VO!P:35713




                                                                                                                  Page003
   Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 108 of 125 PageID #:1




<36343743 jpg>:·:.~
                  ............
                           ::., ... «.:..:.........;,.:,/     ..;:;;




                                                      03 :05:~3f1 M--Qk; "fh.!si$ wha.tI $WOO~CWemoot.at
          <graycol.git>Jvan Car:oaCortelil·--Ql~/19/2014
          noonwtthErik.At1 w~doa lunchbreakandJPOle:a\!Jal$   tPai
          ne:,rr;:
                ~uanCa~Co~<:j1J!Sn,oorlli~~ee~®m>
          Tl'>:•.",!,1,L~J.~!l:t!!l!@.~l@!RJiRm'.'
                                            ·,c,,i_,~ffiM:!~!!~11!~W,.®!!'?
          Cc:"w,a'>'l!~@,;trt!mt,@m" <emlfi!@~Ji'!f,ey:,JJJ>
                                                         , "Qlli)mJ%@im@,com"•<cGarei0@..immt\oom>,•"i;_Mooi[,:l@ll!rornf,c,:m"
          ~EM!.!~!le@'attim"!.oom>,
                                 "lnb@j:!l:i&d'i'~r~oof' <tlitl@!)tmci1>i<mr
                                                                          .il®'
                09/191201403:06PM
          0!8!>!e:
          ~ct      Ra:*Confldentlal:
                                 RE: •Re:•PrlvH11ged
                                                  & C!Jnflder,tlal




          Ok. Thisiirwhat.Lsuggest:

          We.meetatnoonwithErik.At 1 vvedoalunchbreakandJPDleavesto airport.Therestof'us
          re®nveneat2 bacJc
                          .llt A.rs.
                                   office.We d<:1
                                               a Su:rrtllllttY
                                                           andte¢ap f'orAL
          JuanC. Cortes

          On.Sq,•19.201·4,.•at.2:44.•PM,·"J.Demiehe1i$@~~~,i;9In"•<J,D~ID%cheli%@runi~~rn.com>
          wrote:

                     JuanCJ:n1os,
                     I havethe fligbtat 4 pm.·Thatis.thereasonwhy I suggeststaringthe meeting
                                                                                            in the morning,We
                     can.starln the morningandthencontinue.upto 1 pm.

                     Aswell I can offer to have dinner on Tuesday and discuss the project in the evening. I will arrive
                     to Mi~i ijt"QUnd7pm.

                     Tks..

                     JP




                                                                                                                            Page004
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 109 of 125 PageID #:1




                     Amioo1111 Curaiao e.v.
                     F>amra~ 451 P.O. Box 4914 I Curaga.::i
                     l~t.: .-599 (9) 434 3500 I Fa!!.:-,.599{9)434 3533 I Direct:.;{i$(8} 434 35713I VOIP'.357S




    <15034954Jpg>r··, ,·, ,, · ·=:    ·•   ·,· ...,,..,.·.-.   ·•   . ···· .. •·   , ;,.,:: ...




            <graycol.gif>JtmnCarlos Cort.es .....09119/201402:~0;0~ PM-Juan Pablo, Ate you ok with thil!>
            schedu!a?




            JuanPablo,

            Are you ok with this schedule?

            JuanC. Cortes

            On Sep 19, 2014~at 2:25 PM, 11CGarci§t?Arornfcom"
                                                            <CGatciafµ~ru.-lnnf.cum>
                                                                                  wrote:
                    Mr. Avila can be thereat 2pm.

                    Cintya




                                                                                                                  Page005
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 110 of 125 PageID #:1




               Sent: Friday,September19, 2014 2:24 PM
               To:CintyaGatcia()(3812)
               cc;:l,~m.lti1~mI@iml@I~,~ AlAvila(X3570);ErikMuelle()(357~);
               fflb@ptmdvioor.net
               Subject: Re:*Confidential: RE:Re: Privileged
                                                          & Confidential

               Cfutya,

               But will Al be available at2:00pmper YOllI"prior.email,corn:ct? , lprefer to
                       a settim.e.Maybewe canstartwithErik 11.tl:O()pmanclAfc:idesjoi.rul
               sc:hedule                                                              at
               2;00.



               Juan C. Cortes

               On Sep 19, 2014, .at2:14 PM, "~Q.m:gi~@!!rhtUt~QQID"
                                                                <C~rni~~dm;iJ&QID?'
               wrote:
                        The meeting Mr. Avila has fu the morning cannot be cancelled or
                        postponed. Mr. Erik Muelle can meet with you and the group in the
                        morning.Mr. Avilawilltry to j<>lllthe meeting in.the afternoon; however,
                        I cannot guarantee he will make it.

                        t1i11tya

                        Fmm;J.Derr!!che!ts@amioor~.oom.
                                                   Imal!toD,Dem!chei!§@am!a::(p.tomJ
                        Sent:Friday,September
                                           1?,20141:52PM
                        To:Ju~m@m@~¥oo~~!m!.mm
                        cc: ArAvila•(X3570)fCintya Garela(X3812); Erik Muelle(X3576),
                        ffl~P@~'Mstir;11•
                                        .
                        S11bjec:t:Re:*Confidential: RE:Re:.Privileged& Confidential


                        Juan Cartos,

                        Alcides cannot change his meeting? I will be available the whole momIng, then in
                        the afternoonI do not have mui::htime cos I have to go to thEiairport. J have other
                        meetingsin Curacaoon Thursdays.

                        Tks,

                        JP




                                                                                                     Page006
  Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 111 of 125 PageID #:1




<imageOO
       1•J'pg>·JUl!I~
                  Pablo Clemlci'le!m
             Senrorrrom ()fff('.er




                     Aml!IXl!PCYilll?llOB.V.
                     Parara,wg Mil P.O. Box 49'!4 I Cura;;;ao
                     Tel.; +5!ilB(B}434 3500 I Fax.; +500 ('i:i)4~ 3533 I Dirncl:;+599(9}4,.>'i3$7.elI VO!P:$7&




        <ima.ge003.gif>Jqan   Code$••.,()!';!JtS/2014
                         C$r!O$                   Ot:M>:Os             Doyoumind~mmging
                                                        PM-Ju~ti P.aofo,
        yeiur tr~vel oohe.d;J!eJnam~r          m~ with A!clde$ ~ 2:(!0pm'.?
        Fi~rn:~uan•p.rtoaCQ~·-$!ian.~tW~*~~~oom>
        Tu,~C.(Wcla~mmf.®n~• <~a@$.li'1Jirrf,«1m>
                                                                            "i:iliv11•rl1mtrJ>:Jm"
        Cr;. ".I.Ol8rri!dmil~@!!tr1foo,1,1J.x,m••..:,i.OamlrJ!"is!iis@arn\lK@.~m>•              ~':!~l',(@Q:il11it;z;m>•"6/ru!o\11e@wil!Flf.!.ltllTi"
                                   "fu!)JW)~IAAl\®f·~pJ,liltl11lM)rmm,;,,
        <@11\!\l'!l~~arhrni',®Jl'l>,
        01',it.:09/191201401:4BiPM
        $it¥wr:Ra:·"COnfidenti11l:••RE   ••R1,:•Privilegi;d•
                                                        &.Confrdenlii!l




        Juan.Pablo,

        Do you mindarrangingyourtravelschedulein orderto meetwithAlcidesat 2:00pm?

        JuanC. Cortes

        On Sep 19, 2014, at 1:44PM, 11Q:JJgfi~@gg,}nnf,~-~11 <!,~Q~rnief$b1nf:g1~w
                                                                                wrote:

                   GoodafternoonJuanCarlos,




                                                                                                                                                Page007
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 112 of 125 PageID #:1




         Mr.Avilahas a meetingoutofthe oflic;:e
                                             on W®11esday
                                                       morning,}le willbe available
         after2pm.
         Cmtya

         F..-om:·JuancatlQSCortes
                                [m~!tto:Juan:oo~biIDliyh~P!l)1!LtQm]
         Sent: FridayiSeptember1~,201411:42AM
         To:J.D!E!mkhe!!s@amioon,,.oom
         cc: Al.Avila()(3570); CintyaGarcia()(3812)j EriRMuene()(3576):ffib@~badvf.Sl:lr,net
         subj-: Re:*Confidential.:
                               RE:Re:Privileged& Confidential

         GoocL

         Al.can.you please confirmifpossibletomeet in the.morning?

         Juan.
            C. Cortes
                                                                              1
         OnSep 19,20l4,at9:14 AM~''J...Q~f.i!@amiQttr11&om                     '
                                 wrote;
         <JJJemi~h~tt~@an;ifoQfP$®nl>
                 DearAII,

                 In orderto havemore time for our meetrng,.I willflightonTuesday night (I will change my
                 1icketJ,Wecan have the meeting inthe rnoming.

                 lwllt flight bacldo Curacaoln the afternoon.

                 Tks ..

                 ,JP




                 <2Cl 61661.gif'   Jmla ~k> Demlctwlls
                                   SI/JlillotI IU;!t Dfflcer
                 >                             .



                                   Ami~rp C,1l'l!l~f.! ij,'11,
                                   Pa&r11.m:<9
                                            4SJP.O.SQX4!ilif4!Cl.lm~.r,i
                                   Tat:•+599{8)4M••3500••1Fax.:•+soo
                                                                  (El)434 am~1 •01raet:
                                                                                     •+599(9)434.asn•1vo1P:357El




                                                                                                            Page008
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 113 of 125 PageID #:1




                           <2C804702jpg>:·:
                                         ..q              ..   ., .. , .. :'. .......   ,:.: ... .-.......   : ..   · .. v




    <graycol.git>Jvan                        '1408:51:0$ AM-beer Alj, I wmamvlEIto Mii!i!mli:1Jpund
                    PablQDemicheiis----Ci9/1ai20
    12 pmonWedn$day.
    fh:'.fil: JuanPabloDemich86s/Wili43~d/AN/Ami(lc:lrp
    Tl'>:
        .•J1.1an.·Cartos
                     Cortes•S®n,,~l!!~{t®P$!!@Jl'l;>@DMZ
    Cc: "!ala'!iil,£@,;trt!mt,CQm"
                             <Bmlf0@:@}i'!f,ey:,JJJ>
                                             , ",C§?Jm)%@!:if!1@,cooi"•<CGarei0@.<immt\oom>,•"i;_Mooi[,:l@ll!rornf,c,:m"
    ~EM!.!~!le@'attin-ifa::em>,
                             "lnb@j:!l:i&d'i'~r~oof' <tlitl@!)tmci1>i<mr.il®'
          09/191201408:61AM
    0!8!>!e:
    ~ct                     RE:Rf!:PrMtege1t&Confldantlal
             *Col'lllden11al;




    OearAII,

    twill arrivetoMiamiaround12 pmonWednesday.

    Tks.

    JP




                                                                                                                             Page009
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 114 of 125 PageID #:1




                   Ami~      C111r111~ 13.V.
                   Parewwag 45 I P ,0. B~ 4914. l Curai;;ao
                   Tel.; +599 (9) 434 3500 I Fait,: +599 (fl) 434 3533 I Dioo: +500{9) 434 3578 I VOIP:35711




         <graycol.git>Juan
                        CarloisCOii.sis---091181201402:14:47
                                                           PM-A!, Graaf Wadnei.da:tworkisfor
         ma too. Latswa!Hor oonfirrn:at!on
                                        from Mr. Demh:ha!ls.




         Al,

                         worksfor me too. LetswaitfQr confirmationfrom
         Great. VV~dnesday
         Mr. Demichelis.

         Regards,

         Juan C. Cortes




         From: Mvila@~rhmf.com <aav!!a@.ar:hmf,g)m>
         Sent: Thursday, September 18, 2014 2:06 PM
         To: Juan Carlos Cortes; J.DemicheU::J@amicoau:::om




                                                                                                               Page010
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 115 of 125 PageID #:1




         tc: E:M!,!e!l,e@arh.mfa::om;                  CGards@arhmf.1:mm
                                   fub@pb,;:Stlvim.,nm~t;
         Sllbjec:t:RE: *Confldenti~I: Re: Privileged&.Co11fi<:1ent1a1

         I think that Is a good!dea. The best.date for me Is weoriesdaythe z4ti'i out ietme
         know Whatworki:iifor vow;:.1rWMr. Demichelis. The Chart was prep1Jreci         by Mr.
         D~m\()h¢!Js  pr!tir·t.i:,purtonv1121tsa~!Qn
                                                 ~nd was not.:i re-suitpf our diS<;u$~h:ms  , ln
                                                chart is v~ry similar to our origiriaJ proposed
         principte the coru:::eptJri Oeml<thl!!Hs
         structur~. We Ci;i:rl.reo::mdJ~thedlfferenc~twhenwe meet.
         Resr.i?itds
         A!

         From:•JuanQirlos Corl:eS
                                [~!fuxJwa1u:t.1rti§@bl::r4l.Jtl"locam~l.com]
         Sent: Thur$dilY,$e!)temberJS,2014 1:27 PM
         Totl,Q~tnJtbt!.!~@m:i.l®r!l"~;Al Avila00570)
         Cc: Erik Mue!le(X3576}tFernandoHaberer
         subject: RE:*Confidential:Re: Privllegoo& confidential

         Al,

         Mr. Demichelishas offeredtotravel to Miami.earlynext week sowe
         canaHmeet and go overthe map and go into rnore.cletailaboutthe
         languageof the Deed of Trust.

         I understand you are reviewing the languageof the .Deed Sentby Mr.
         Dernichells.Can.we pleasesetasidetime nex:twe¢kto meetfac:eto
         face?

         In the rneantirneI noticethat the chart proposedby DemJcheHs
                                                                    differs
         fromthe c:hartLSilWwith you •arid•
                                         Eriklast time we met in your
         offices..Is this a consequenceofyour chat with oernicheHsafter our
         meeting?

         Thank you,
         Juan   C. Corte~
         Biscayne   capital




         From: ..J•.Demk:hel1s@§mlcor~.cqm •<J•.Demithef!s@!;'!rnie(wp,cmn>
         sen.t: n1esday,Septernber16, 2014 s:12 PM
         TO: ;:iav!mz@arllt(lf.c:om
         C:c:JI.ranC:ado,s
                        Cortes;'@m!,!!l)Ue@ijrhmf.qlm';BergsonSimon
         Sllbject: *Confidential:Re: PriVilegedS..Confidential

         Dea.rA!cides,

         A.s·per our cau,pleasefind attacne(Seeattached file: PROJECTBSC- 20.14 --
         Altemc;1tfve 7.ppt)dth1;1PPTp~ant(S<;e.c;1ttached file: ·vJSTATrust




                                                                                              Page011
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 116 of 125 PageID #:1




         Do not hesitateto contactme for further clarification.

         Thank you.

         JP




         <2C46.3402,J'pgJuan                 Pabl{l>.Damlchlll!s
                                      senior Ttwd O!ricer
         >



                                      Amk."QipC<.11'111'.;,ao
                                                      B.V.
                                      Pli!Mfali!Mg4fi I P.O. B9){4.914 I Cura~o
                                      Tl!ll.:+599 ('ii) 434 3500 I fB)t.: +500 (9},t34 3533 I Diroct:+500(9) 4.'><l
                                                                                                                 3578 I VOIP:3578




         <2C804702jpg>,:·:
                       ...
                        *··/ >-··,..,:.\.· . > ..,.,<.,x
                                                       .,..,..s..) ..,./.·.•.;,.-.
                                                                                :..:::.,
                                                                                     ..,•..: ,N ... -..,e.,..-x-.,,,
                                                                                                               ....



         <graycol.gif.>Juim
                          Carlos Cortei.-~(~/0Bl2014 01:20:29 PM-Jua!'! Pablo,! am p!ea!mdto.
         introduce Mr. Alcidi<!$Av!!~ and his ~$$OcliSlt$
                                                        Mr. Eflk Muelll;l. A$ proviO

         tffi!S;:.Jua11,CSJr!os•Co.r!lis.<JQiCHU:@!~bill~~l;¥tBl.ci:lffi>
                             ...r;j_nt::·':/,!1®-1!~.!)li~rr~.li,~fllr"
         WJ,•··Mm11Jr;t!@.J~l@.~n1~
         Cq; "'lw,vit~wnmf,oo;,i:t"•«1w,if~mf;C".mi"'.·            "ernu,si~!i'iret@iW'·<amwif~raf;=P"
         D~tr;; 09/09/201401:20 PM
         s,m;<'i~t:
                  Prh1neged & Confidential




                                                                                                                                    Page012
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 117 of 125 PageID #:1




         I am pleased to lntmciuce Mr. Ak:!des Avila and h!s ass:od,;1teMr. Erik Mue!!e. As:
         pravh::iusly disca.mised,A!c1de:sis tMe attorney !e~d!rig the strategy in re Trust
         formi.'!t1rn1,A!ckles !.s preparli,g a" roii)d map'\ Yesterday we tried to ci.'!I!you ln order
         to go ov1;;rthe genera! concepts of this road map,

         I have asked Alcide!Sto send u~ a draft: I 1!'.amp!l;i
                                                             of this Trm,t Certlficate languagef so
         we can review in i:rdwmce,
         In any CcAse,we expect to have the map ready by the end of this week, A!clde~ wm
         dn.::ulateand the11rwe i:::o:1ri
                                      ammge a ca!! tn go over the details . I have ~!so
         requested A!ddes to reach owt to you 1n case he needs your Input, Please serici us
         your coordinates,



         Juan C Cortes




         Amk:orp Group does not provlde tax or legal advice to its clients.
         Any op!nlons contained !fl this emai! shou!d not be constrned or
         interpreted as advice provided by Amk':orp Group,

         CONFIDENTIAUTY NOTE: This e~ma!! is Intended on!y for the person
         or entity
         to which !t !s addressed and contains !nformat!on that !s prMleged,




                                                                                                   Page013
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 118 of 125 PageID #:1




       Exhibit “D”
      Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 119 of 125 PageID #:1




 T R U S T S A N D F O U N D AT I O N S




British Virgin Islands Trusts




The BVI VISTA trust is a trust for settlors who
wish to retain control over the administration
management and devolution of underlying
companies.
VISTA
   Case: Trusts
         1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 120 of 125 PageID #:1


The VISTA trust - a trust created and subject to the Virgin
Islands Special Trusts Act 2003 as amended - is a modern form
of trust for holding shares in companies where it is intended
that:

a) the shares will be held indefinitely; and
b) the trustee is not intended, other than in special and
defined circumstances, to intervene in the conduct of the aﬀairs
of the underlying company or companies.

Normally a trustee must act as a "prudent investor" in respect
of shares it holds in a company. This will require the trustee to
monitor the company's management and performance. It may
also require the trustee to sell the shares to maximise the
financial advantage of the trust assets, or diversify risk. These
trustee duties can easily conflict with the interests of ‘family'
trading and investment companies.

VISTA removes these conflicts and problems by enabling clients
to create VISTA trusts under whose terms the trustees have no
duties to interfere in the management of the company or
realise the latent value of the shares.

Summary of VISTA's main provisions

   The shares of a company held by a VISTA trust may be held indefinitely.
   The directors or other parties of the underlying company can manage the
  aﬀairs of1:19-cv-06343
     Case: the company     without
                         Document #: 1interference
                                        Filed: 09/24/19from  theoftrustee.
                                                        Page 121    125 PageID #:1
  The application of VISTA is to shares in BVI companies only.
  Shares held subject to VISTA are held on trust to retain the shares.
  Notwithstanding the trust to retain, the trustee is given power (subject to
  the precise terms of the trust) to dispose of the shares with the consent
  of the directors, or the settlor, or any other person nominated in the trust
  instrument.
  The trustee is expressly prohibited from exercising its voting power or
  other powers attaching to the shares so as to interfere in the
  management of the company or the conduct of the business.


Exceptionally, if an "interested person" e.g. a beneficiary, calls
upon the VISTA trustee to intervene in the company's aﬀairs
then the trustee must do so if the interested person has a
"permitted ground of complaint" which must be specified in the
trust instrument.

The settlor can lay down rules regulating the appointment,
removal and remuneration of directors of the company owned
by the VISTA trust. The rules, contained in the VISTA trust, could
for example nominate a successor director (if the settlor is the
director) on the settlor-director's death.


The terms of the VISTA trust can call on the trustee to transfer
the shares of the underlying BVI company to specified
beneficiaries on the death of the settlor. In this way, the shares
can pass to family members on the death of the settlor without
the settlor therefore having to make a will and this measure
avoids lengthy and costly probate issues, as well as providing
potential
     Case: tax  advantages
           1:19-cv-06343       and
                         Document      peace
                                  #: 1 Filed:    of mind.
                                              09/24/19 Page 122 of 125 PageID #:1


VISTA trusts and non-BVI companies
It has already been noted that VISTA can only apply (directly) to
BVI company shares.

If shares in non-BVI companies and/or other assets are to be
held, these should be held by a BVI company the shares of
which are held directly by the trustee of the VISTA trust.

When to set up VISTA trusts?

   Where the trust assets or underlying assets of a trust are to comprise
   shares in a trading company.
   Where the settlor is not prepared to relinquish control over
   administration and management of the company.
   Where the underlying assets of the trust comprise an unconventional
   investment portfolio e.g. ships, aeroplanes, futures, options and assets of
   a commercial nature.
   Where the settlor wishes particular assets not to be disposed of e.g.
   family heirlooms or family companies.
   Securitisations and oﬀ-balance sheet structures.




Contact Us
Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 123 of 125 PageID #:1




        Exhibit “E”
   Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 124 of 125 PageID #:1


From:             fhaberer
To:               Fernando Haberer; Afonso Pena robirosa
Subject:          MIRA.R: Projects / Action points
Date:             Sunday, June 3, 2018 10:05:39 PM




On 2/24/16, 3:33 AM, "Derk Scheltema" <D.Scheltema@amicorp.com> wrote:

   Hi Fernando,

  Was a pleasure meeting you last Friday.

  A brief summary of what we can work on together:

   1) Romay family trusts. As communicated by Juan Pablo I propose the following
   A) Trustee will pay itself this week the transfer in fees and annual fees as has been quoted.
   B) Regarding the transfer in fee excess, I'll be lobbying to stick to the transfer in fee quoted, even
though significantly more time was spent. No promises as we rely in approval of NZ office.
   C) Regarding the Annual Fee excess, we will sit with the family to clearly explain and substantiate the
excess time spent, which we feel is due.
   D) Online access to the investment accounts is a must where the banks provide this. It makes the
admin much more efficient for us.

   2) SBH and Vanguardia trust We will set up a call / meeting this week in Miami (involving the trustee
in a call) to discuss the modus operandi of the ongoing distributions / accounting and administration
purposes. Does it suit you to meet on Thursday at 1:30. We can come to the Biscayne office.

   3) Intermediary agreement between Amicorp and Biscayne. Juan Pablo will send our standard format
which we can then discuss. The idea would be to create a team to face off to all Biscayne FAs, provide
online access to their clients entity files, and actively market to all Biscayne FAs to incorporate new
structures and move existing structures to Amicorp. We can do an onboarding process of analysis of
CRS impact with the clients, and 'tax compliance' restructuring during that process.

  4) Collaboration on DCSXshare / equity issues through your Citi / Trust platform in Ireland. Pis send
me fees and workings.

    5) Biscayne purchasing a brokerage seat on the DCSX. We'll send you a proposal on that. I think that
you can structure a lot of interesting transactions on the DCSX.As a member, you / we are able to
influence the rules and regulations on the exchange. We can create a good platform for listings in
Latam. The Singapore/ Hong Kong of our region!

   6) An economical solution for clients with less than lm. We have a Pooled Omnibus Investment Trust
structure on Barbados, which may work for some. We can create something similar on Curacao through
the Segregated Trust Cell company. We'll send you separate information on this.

  7) Amibond issue via your platform to investors. Documentation is being finalized on our end, will
send it to you once done.

   8) Potential Reverse Merger / IPO. We are open to your thoughts on how you would be able to
facilitate the process, steps involved, requirements towards the issuer, and fees.

  9) Amicorp Bank & Trust partnership. Taking a partial stake in the bank with the purpose to:
  A) expand the licence into a full banking licence
  B) grow the bank's assets held
  Case: 1:19-cv-06343 Document #: 1 Filed: 09/24/19 Page 125 of 125 PageID #:1


   C) grow the number of clients that receive brokerage/ asset management services at the bank
leveraging both our networks.

  10) Purchasing a bank ( other than ABT). We can assist in finding and closing a target

  I may have missed something, but seems like a nice list to start working out further.

  I think it would also make a lot of sense for you to come see the operation on Curacao.

  We're happy to invite you over when it suits your agenda.

  Derk

  Sent from my iPhone


  Amicorp Group does not provide tax or legal advice to its clients.
  Any opinions contained in this email should not be construed or interpreted as advice provided by
Amicorp Group.

  CONFIDENTIALITY NOTE: This e-mail is intended only for the person or entity
  to which it is addressed and contains information that is privileged,
  confidential, or otherwise protected from disclosure. Dissemination,
  distribution, or copying of this e-mail or the information contained herein
  by anyone other than the intended recipient, or an employee or agent
  responsible for delivering the message to the intended recipient, is
  prohibited. If you have received this e-mail in error, please delete this
  message and immediately notify the sender by e-mail.
  NOTE: This e-mail does not constitute an electronic signature and the
  sender does not intend to enter into any agreement by way of this e-mail,
  unless otherwise expressly provided by sender within this e-mail.
